--------------------------------------------------------------------------------

Exhibit 10.1


Execution Version


U.S. $2,250,000,000
 
THREE-YEAR TERM LOAN AGREEMENT
 
Dated as of May 12, 2017
 
Among
 
BECTON, DICKINSON AND COMPANY
as Borrower
 
and
 
THE LENDERS
party hereto
 
CITIBANK, N.A.,
 
as Administrative Agent
 
CITIGROUP GLOBAL MARKETS INC.,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
BNP PARIBAS SECURITIES CORP.
and
JPMORGAN CHASE BANK, N.A.
as Joint Lead Arrangers and Joint Bookrunners

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
BNP PARIBAS SECURITIES CORP.,
and
JPMORGAN CHASE BANK, N.A.
as Co-Syndication Agents
 
and
 
BARCLAYS BANK PLC,
MORGAN STANLEY SENIOR FUNDING, INC.,
WELLS FARGO BANK, NATIONAL ASSOCIATION
and
THE BANK OF NOVA SCOTIA
as Co-Documentation Agents

--------------------------------------------------------------------------------



Table of Contents
 
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
Section 1.01   Certain Defined Terms
1
Section 1.02   Computation of Time Periods
17
Section 1.03   Accounting Terms
17
Section 1.04   Terms Generally
17
   
ARTICLE II
AMOUNTS AND TERMS OF THE LOANS
Section 2.01   The Commitments
17
Section 2.02   Making the Loans
18
Section 2.03   Certain Fees
19
Section 2.04   Voluntary Reduction and Termination of the Commitments and
Prepayments
19
Section 2.05   Repayment of Loans
20
Section 2.06   Mandatory Termination of Commitments
20
Section 2.07   Interest
20
Section 2.08   Additional Interest on Eurodollar Rate Loans
21
Section 2.09   Interest Rate Determinations; Changes in Rating Systems
21
Section 2.10   Voluntary Conversion and Continuation of Loans
22
Section 2.11   Increased Costs
23
Section 2.12   Illegality
25
Section 2.13   Payments and Computations
25
Section 2.14   Taxes
25
Section 2.15   Sharing of Payments, Etc.
26
Section 2.16   Defaulting Lenders
30
Section 2.17   Evidence of Debt
31
   
ARTICLE III
CONDITIONS OF LENDING
Section 3.01   Conditions Precedent to Effective Date
32
Section 3.02   Conditions Precedent to the Closing Date
32
Section 3.03   Determinations under Section 3.01 and 3.02
34
   
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
Section 4.01   Representations and Warranties of the Borrower
34
   
ARTICLE V
COVENANTS OF THE BORROWER
Section 5.01   Affirmative Covenants
37
Section 5.02   Negative Covenants
40
   
ARTICLE VI
EVENTS OF DEFAULT
Section 6.01   Events of Default
44

i

--------------------------------------------------------------------------------



ARTICLE VII
THE ADMINISTRATIVE AGENT
Section 7.01   Authorization and Authority
47
Section 7.02   Rights as a Lender
47
Section 7.03   Exculpatory Provisions
47
Section 7.04   Reliance by Administrative Agent
48
Section 7.05   Indemnification
49
Section 7.06   Delegation of Duties
49
Section 7.07   Resignation of Administrative Agent
49
Section 7.08   Non-Reliance on Administrative Agent and Other Lenders
50
Section 7.09   No Other Duties, Etc.
50
Section 7.10   Administrative Agent May File Proofs of Claim
51
   
ARTICLE VIII
MISCELLANEOUS
Section 8.01   Amendments, Etc.
51
Section 8.02   Notices, Etc.
52
Section 8.03   No Waiver; Remedies
54
Section 8.04   Costs, Expenses and Indemnification
54
Section 8.05   Right of Set-off
56
Section 8.06   Binding Effect
56
Section 8.07   Assignments, Designations and Participations
57
Section 8.08   Governing Law; Submission to Jurisdiction
60
Section 8.09   Severability
61
Section 8.10   Execution in Counterparts
61
Section 8.11   Survival
61
Section 8.12   Substitution of Lender
62
Section 8.13   Confidentiality
62
Section 8.14   No Fiduciary Relationship
62
Section 8.15   Patriot Act Notice
 
Section 8.16   Acknowledgement and Consent to Bail-In of EEA Financial
Institutions
62



ii

--------------------------------------------------------------------------------



SCHEDULES
 
Schedule I           Pricing Schedule
Schedule II           Commitments
Schedule III           Subsidiary Indebtedness
 
EXHIBITS
 
Exhibit A
Form of Note
Exhibit B
Form of Notice of Borrowing
Exhibit C
Form of Assignment and Assumption
Exhibit D  
Form of Solvency Certificate
Exhibit E-1
Form of U.S. Tax Compliance Certificate (For Foreign Lenders Not Treated as
Partnerships)
Exhibit E-2
Form of U.S. Tax Compliance Certificate (For Foreign Participants Not Treated as
Partnerships)
Exhibit E-3
Form of U.S. Tax Compliance Certificate (For Foreign Lenders Treated as
Partnerships)
Exhibit E-4
Form of U.S. Tax Compliance Certificate (For Foreign Participants Treated as
Partnerships)



iii

--------------------------------------------------------------------------------



THREE-YEAR TERM LOAN AGREEMENT
 
This Three-Year Term Loan Agreement, dated as of May 12, 2017 (this
“Agreement”), is entered into by among BECTON, DICKINSON AND COMPANY, a New
Jersey corporation (the “Borrower”), the Lenders (as hereinafter defined) and
CITIBANK, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders. The parties hereto agree as follows:
 
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
 
Section 1.01        Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
 
“Acquired Business” means the Target together with its Subsidiaries.
 
“Acquired Debt” means Debt of a Subsidiary of the Borrower acquired pursuant to
an acquisition not prohibited under this Agreement (or Debt assumed at the time
of such acquisition of an asset securing such Debt); provided that such Debt was
not incurred in connection with, or in anticipation or contemplation of, such
acquisition.
 
“Acquisition” means the acquisition by the Borrower, through Merger Sub, of all
of the Equity Interests in the Target pursuant to the Acquisition Agreement.
 
“Acquisition Agreement” means the Agreement and Plan of Merger, dated as of
April 23, 2017, among the Target, the Borrower and Merger Sub.
 
“Acquisition Representations” means the representations made by or with respect
to the Acquired Business in the Acquisition Agreement as are material to the
interests of the Lenders (but only to the extent that the Borrower or Merger Sub
has the right not to consummate the Acquisition, or to terminate their
obligations (or otherwise do not have an obligation to close), under the
Acquisition Agreement (in each case, in accordance with the terms of the
Acquisition Agreement) as a result of a failure of such representations in the
Acquisition Agreement to be true and correct).
 
“Additional Amounts” has the meaning specified in Section 2.11(b).
 
“Administrative Agent” has the meaning specified in the preamble hereof.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the voting capital stock of such
Person or to direct or cause the direction of the management and policies of
such Person, whether through the ownership of such voting capital stock, by
contract or otherwise.
 

--------------------------------------------------------------------------------



“Agent Parties” has the meaning specified in Section 8.02(d)(ii).
 
“Agreement” has the meaning specified in the preamble hereof.
 
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.
 
“Anti-Money Laundering Laws” means, collectively, the USA PATRIOT Act and any
other applicable terrorism or money laundering laws, rules, regulations or
orders.
 
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Loan and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Loan.
 
“Applicable Margin” means, for any Type of Loan at any time, the percentage rate
per annum which is applicable at such time with respect to Loans of such Type by
reference to the then applicable Rating Level Period as set forth in the Pricing
Schedule. Each change in the Applicable Margin resulting from a Rating Level
Change shall be effective commencing on the effective date of such Rating Level
Change.
 
“Arrangers” means CGMI, BNP Paribas Securities Corp., J.P. Morgan Chase Bank,
N.A. and the Bank of Tokyo-Mitsubishi UFJ, Ltd., in their respective capacities
as a Joint Lead Arranger and Joint Bookrunner with respect hereto.
 
“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit C hereto or any other form approved by the
Administrative Agent.
 
“Bail-In Action” has the meaning specified in Section 8.16.
 
“Bail-In Legislation” has the meaning specified in Section 8.16.
 
“Base Rate” means, for any period, a fluctuating interest rate per annum in
effect from time to time, which rate per annum shall at all times be equal to
the highest of:
 
(a)          the rate of interest announced publicly by Citibank in New York,
New York from time to time as Citibank’s base rate;
 
(b)          ½ of one percent per annum above the Federal Funds Rate for such
period; and
 
(c)          the Eurodollar Rate for a one month Interest Period on such day (or
if such day is not a Business Day, the immediately preceding Business Day and in
any event, not less than 0.0%) plus 1%; provided that, for the avoidance of
doubt, the Eurodollar Rate for any day shall be based on the rate appearing on
the Reuters Screen LIBOR01 (or on any successor or substitute page of such page)
at approximately 11:00 a.m. London time on such day.
 
2

--------------------------------------------------------------------------------



“Base Rate Loan” means a Loan which bears interest as provided in Section
2.07(a).
 
“Borrower” has the meaning specified in the preamble hereof.
 
“Borrowing” means a group of Loans of the same Type made, continued or converted
on the same day and, in the case of a Borrowing of Eurodollar Loans, having the
same Interest Period.
 
“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to any Eurodollar Rate Loan, on which dealings are carried on in the London
interbank market.
 
“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP; provided, however, that any obligations
relating to a lease that would have been accounted for by the Borrower or a
Subsidiary of the Borrower as an operating lease in accordance with GAAP as of
the Closing Date shall be accounted for as an operating lease and not a Capital
Lease Obligation for all purposes under this Agreement.
 
“CGMI” means Citigroup Global Markets Inc.
 
“Change in Control” means any “person” or “group” (as such terms are used for
purposes of Sections 13(d) and 14(d) of the Exchange Act, whether or not
applicable, except that for purposes of this paragraph (a), such person or group
shall be deemed to have “beneficial ownership” of all shares that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time) is or becomes the “beneficial owner” (as such
term is used in Rule 13d-3 promulgated pursuant to the Exchange Act), directly
or indirectly, of more than 50% of the aggregate voting power of all Voting
Stock of the Borrower.
 
“Citibank” means Citibank, N.A.
 
“Closing Date” means the first date on which all conditions precedent set forth
in Section 3.02 have been satisfied or waived in accordance with Section 8.01.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Commitment” has the meaning specified in Section 2.01.
 
“Commitment Fees” has the meaning specified in Section 2.03(a).
 
3

--------------------------------------------------------------------------------



“Commitment Termination Date” means 11:59 p.m. (New York City time) on January
23, 2018; provided that, in the event that the End Date (as defined in the
Acquisition Agreement) is extended to April 23, 2018, in accordance with the
terms of Section 10.01(b)(i) of the Acquisition Agreement (in accordance with
the terms thereof as in effect on April 23, 2017), the Commitment Termination
Date shall, upon notice of such extension to the Administrative Agent from the
Borrower, be automatically extended to 11:59 p.m. (New York City time) on April
23, 2018.
 
“Communications” has the meaning specified in Section 8.02(d)(ii).
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Consolidated Net Tangible Assets” means, at any date, total assets of the
Borrower and its Consolidated Subsidiaries minus (a) current liabilities
(excluding the current portion of long-term Debt) of the Borrower and its
Consolidated Subsidiaries and (b) goodwill and other intangible assets of the
Borrower and its Consolidated Subsidiaries, in each case, determined on a
consolidated basis in accordance with GAAP.
 
“Consolidated Subsidiary” means, at any date, any Subsidiary of the Borrower or
other entity the accounts of which would be consolidated with those of the
Borrower in its consolidated financial statements if such statements were
prepared as of such date.
 
“Continuation”, “Continue” and “Continued” each refers to a continuation of
Eurodollar Rate Loans from one Interest Period to the next Interest Period
pursuant to Section 2.10.
 
“Convert”, “Conversion” and “Converted” each refers to a conversion of Loans of
one Type into Loans of the other Type pursuant to Section 2.09 or 2.10.
 
“Debt” means (a) indebtedness for borrowed money, (b) obligations evidenced by
bonds, debentures, notes or other similar instruments, (c) obligations to pay
the deferred purchase price of property or services, (d) Capital Lease
Obligations and (e) obligations under direct or indirect guaranties in respect
of, and obligations (contingent or otherwise) to purchase or otherwise acquire,
or otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of others of the kinds referred to in clauses (a) through (d) above;
provided that neither (x) trade accounts payable arising in the ordinary course
of business nor (y) obligations in respect of insurance policies or performance
or surety bonds which are not themselves guarantees of Debt (nor drafts,
acceptances or similar instruments evidencing the same nor obligations in
respect of letters of credit supporting the payment of the same) nor (z)
obligations in respect of daylight overdraft facilities or intra-day loans, in
each case, so long as such obligations and loans are not outstanding overnight,
shall constitute Debt.
 
“Debtor Relief Laws” means Bankruptcy Code of the United States of America, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect affecting the rights
of creditors generally.
 
4

--------------------------------------------------------------------------------



“Default” means an event that, with notice or lapse of time or both, would
become an Event of Default.
 
“Defaulting Lender” mean at any time, subject to Section 2.16, any Lender that
(a) has failed to (i) fund all or any portion of its Loans within two Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or (iii)
become the subject of a Bail-In Action; provided that, for the avoidance of
doubt, a Lender shall not be a Defaulting Lender solely by virtue of (i) the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a governmental authority or (ii) in the case
of a solvent Person, the precautionary appointment of an administrator,
guardian, custodian or other similar official by a governmental authority under
or based on the law of the country where such Person is subject to home
jurisdiction supervision if applicable law requires that such appointment not be
publicly disclosed; provided, however, that, in any such case such action does
not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such governmental authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.16) upon delivery of written
notice of such determination to the Borrower and each Lender.
 
“Dollars” and the “$” sign each means lawful currency of the United States of
America.
 
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in the Administrative
Questionnaire of such Lender or in the Assignment and Assumption pursuant to
which it became a Lender, or such other office of such Lender as such Lender may
from time to time specify to the Borrower and the Administrative Agent.
 
5

--------------------------------------------------------------------------------



“EBITDA” means, for any period, the sum (without duplication), for the Borrower
and its Consolidated Subsidiaries (on a consolidated basis), of (a) net income
for such period, plus (b) to the extent deducted in determining net income for
such period, the sum of (i) depreciation and amortization for such period, (ii)
Interest Expense, for such period, (iii) taxes for such period, (iv)
extraordinary or unusual charges, expenses or losses, (v) any cash fees,
expenses and charges related to the Transactions (including any issuance of Debt
or Equity Interests in connection therewith) or other acquisitions permitted
hereunder, whether or not successful, including related integration costs of the
Borrower and its Subsidiaries, (vi) any other nonrecurring or non-cash charges,
expenses or losses, (vii) stock-based compensation expense, (viii) severance and
retention costs related to the Transactions, (ix) losses (including all fees and
expenses or charges relating thereto) on sales of assets outside of the ordinary
course of business and losses from discontinued operations, (x) any losses
(including all fees and expenses or charges relating thereto) on the retirement
of debt, and (xi) minority interest expense, in each case for such period, and
minus (c) to the extent included in determining such net income for such period,
the sum of (i) any extraordinary, unusual or other nonrecurring income or gains,
(ii) gains on sales of assets outside of the ordinary course of business and
gains from discontinued operations and (iii) any other non-cash income or gains,
in each case for such period. For the purposes of calculating EBITDA for any
period pursuant to any determination of the Leverage Ratio, (i) if at any time
during such period the Borrower or any of its Subsidiaries shall have made any
Material Disposition, the EBITDA for such period shall be reduced by an amount
equal to the EBITDA (if positive) attributable to the property that is the
subject of such Material Disposition for such period or increased by an amount
equal to the EBITDA (if negative) attributable thereto for such period and (ii)
if during such period the Borrower or any of its Subsidiaries shall have made a
Material Acquisition, EBITDA for such period shall be calculated after giving
pro forma effect thereto as if such Material Acquisition occurred on the first
day of such period. As used in this definition, “Material Acquisition” means (x)
the Acquisition and (y) any acquisition of property or series of related
acquisitions of property that (a) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the Equity Interest of a Person and (b) involves the
payment of consideration by the Borrower or any of its Subsidiaries in excess of
$100,000,000; and “Material Disposition” means any disposition of property or
series of related dispositions of property that yields gross proceeds to the
Borrower or any of its Subsidiaries in excess of $100,000,000.
 
“EEA Financial Institution” has the meaning specified in Section 8.16.
 
“EEA Member Country” has the meaning specified in Section 8.16.
 
“EEA Resolution Authority” has the meaning specified in Section 8.16.
 
“Effective Date” means the earliest date as of which the conditions precedent to
effectiveness set forth in Section 3.01 shall have been satisfied (or waived in
accordance with Section 8.01).
 
6

--------------------------------------------------------------------------------



“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 8.07(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 8.07(b)(iii)).
 
“Environmental Laws” means any and all present and future Federal, state, local
and foreign laws, rules or regulations, and any orders or decrees, in each case
as now or hereafter in effect, relating to the regulation or protection of the
environment or to emissions, discharges, releases or threatened releases of
pollutants, contaminants or toxic or hazardous substances or wastes into the
indoor or outdoor environment, including, without limitation, ambient air, soil,
surface water, ground water, wetlands, land or subsurface strata, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants or toxic or
hazardous substances or wastes.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
 
“ERISA Affiliate” means any corporation or trade or business that is a member of
any group of organizations (a) described in Section 414(b) or (c) of the Code of
which the Borrower is a member and (b) solely for purposes of potential
liability under Section 302(c)(11) of ERISA and Section 412(c)(11) of the Code
and the lien created under Section 302(f) of ERISA and Section 412(n) of the
Code, described in Section 414(m) or (o) of the Code of which the Borrower is a
member.
 
“EU Bail-In Legislation Schedule” has the meaning assigned to that term in
Section 8.16.
 
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
 
“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in the Administrative
Questionnaire of such Lender or in the Assignment and Assumption pursuant to
which it became a Lender (or, if no such office is specified, its Domestic
Lending Office), or such other office of such Lender as such Lender may from
time to time specify to the Borrower and the Administrative Agent.
 
“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate Loan,
an interest rate per annum equal to the ICE Benchmark Administration Limited
LIBOR Rate (“ICE LIBOR”), as published by Reuters (or another commercially
available source providing quotations of ICE LIBOR as designated by
Administrative Agent with notice to the Borrower from time to time) as the
London interbank offered rate for deposits in Dollars at approximately 11:00
a.m. (London time) two Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period or, if for any reason such
rate is not available for the applicable Interest Period but is available for
periods that are shorter than and longer than such Interest Period, the rate per
annum that results from interpolating on a linear basis between the rate for the
longest available period that is shorter than such Interest Period and the
shortest available period that is longer than such Interest Period with respect
to such Eurodollar Rate Loan, then the Eurodollar Rate shall be such
interpolated screen rate; provided, that if the Eurodollar Rate shall be less
than zero, such rate shall be deemed zero for purposes of this Agreement.
 
7

--------------------------------------------------------------------------------



“Eurodollar Rate Loan” means a Loan which bears interest as provided in Section
2.07(b).
 
“Eurodollar Rate Reserve Percentage” of any Lender for any Interest Period for
any Eurodollar Rate Loan means the effective rate (expressed as a percentage) at
which reserve requirements (including, without limitation, emergency,
supplemental and other marginal reserve requirements) are imposed on such Lender
during such Interest Period (or if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities having a term equal to such
Interest Period.
 
“Events of Default” has the meaning specified in Section 6.01.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
 
“Excluded Period” means, with respect to any additional amount payable under
Section 2.11, the period ending 120 days prior to the applicable Lender’s
delivery of a certificate referenced in Section 2.11(a) or 2.11(b), as
applicable, with respect to such additional amount.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 8.12) or (ii) such Lender changes its Applicable Lending
Office, except, in each case, to the extent that, pursuant to Section 2.14,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Applicable Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.14(f) and (d)
any U.S. federal withholding Taxes imposed under FATCA.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any published intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code and any fiscal or regulatory legislation, rules or practices adopted
pursuant to such published intergovernmental agreements.
 
8

--------------------------------------------------------------------------------



“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy” as now and hereafter in effect, or any successor statute.
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the rate on overnight Federal
funds transactions with members of the Federal Reserve System, as published for
such day (or, if such day is not a Business Day, for the next preceding Business
Day) by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
such day on such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.
 
“Fee Letter” means the fee letter relating to the term loan facility hereunder,
dated as of April 23, 2017, by and between CGMI and the Borrower.
 
“Foreign Lender” means any Lender that is not a United States person within the
meaning of Section 7701(a)(3) of the Code.
 
“GAAP” has the meaning specified in Section 1.03.
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.
 
“Interest Coverage Ratio” means, at any date of determination thereof, the ratio
of (a) EBITDA for the period of four consecutive fiscal quarters most recently
ended on or prior to such date to (b) Interest Expense for such period.
 
“Interest Expense” means, for any period, the sum (determined without
duplication) of the aggregate amount of cash interest expense during such period
on the Debt of the Borrower and its Consolidated Subsidiaries (on a consolidated
basis), including, without limitation, the interest portion of payments under
capital lease obligations and any capitalized interest.
 
“Interest Period” means, with respect to any Eurodollar Rate Loan, the period
beginning on the date such Eurodollar Rate Loan is made or Continued, or
Converted from a Base Rate Loan, and ending on the last day of the period
selected by the Borrower pursuant to the provisions below. The duration of each
such Interest Period shall be one, two, three or six months as the Borrower may,
upon notice received by the Administrative Agent not later than 11:00 a.m. (New
York City time) on the third Business Day prior to the first day of such
Interest Period, select; provided, however, that:
 
(i)          the Borrower may not select any Interest Period that ends after the
scheduled Maturity Date;
 
9

--------------------------------------------------------------------------------



(ii)          each Interest Period that begins on the last Business Day of a
calendar month (or on any day for which there is no numerically corresponding
day in the appropriate subsequent calendar month) shall end on the last Business
Day of the appropriate subsequent calendar month; and
 
(iii)          whenever the last day of any Interest Period would otherwise
occur on a day other than a Business Day, the last day of such Interest Period
shall be extended to occur on the next succeeding Business Day; provided that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day.
 
“IRS” means the United States Internal Revenue Service.
 
“Lenders” means the Persons listed on the signature pages hereof as “Lenders”
and each Person that shall have become a party hereto pursuant to Section 8.07
or Section 8.12.
 
“Leverage Ratio” means, at any date of determination thereof, the ratio of (a)
Debt as of such date to (b) EBITDA for the period of four consecutive fiscal
quarters most recently ended on or prior to such date.
 
“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.
 
“Loan” means any term loan made by a Lender to the Borrower hereunder. A Loan
may be a Base Rate Loan or a Eurodollar Rate Loan, each of which shall be a
“Type” of Loan.
 
“Loan Documents” shall mean, collectively, this Agreement and the Notes (if
any).
 
“Majority Lenders” means at any time Lenders holding more than 50% of the then
aggregate unpaid principal amount of the Loans held by Lenders, or, if no such
principal amount is then outstanding, Lenders having more than 50% of the
aggregate Commitments.
 
“Material Adverse Effect” means a material adverse effect on (i) the business,
financial condition or results of operations of the Borrower and its
Subsidiaries, taken as a whole, or (ii) the legality, validity or enforceability
of this Agreement or any Note.
 
“Maturity Date” means the earlier of (a) the date that is three years after the
Closing Date (or if such date is not a Business Day, the Business Day
immediately preceding such date) or (b) the date on which the maturity of the
Loans is accelerated in accordance with the terms hereof.
 
“Merger Sub” means Lambda Corp., a New Jersey corporation and a wholly-owned
Subsidiary of the Borrower, or such other direct or indirect Subsidiary of the
Borrower as may be designated by the Borrower as a party to the Acquisition
Agreement in lieu of Lambda Corp. pursuant to the terms thereof as in effect on
the date hereof.
 
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
 
10

--------------------------------------------------------------------------------



“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been made by the Borrower or any ERISA
Affiliate and that is covered by Title IV of ERISA.
 
“Note” means a promissory note of the Borrower payable to any Lender or its
registered assigns, in substantially the form of Exhibit A hereto, evidencing
the aggregate indebtedness of the Borrower to such Lender resulting from the
Loans made by such Lender.
 
“Notice of Borrowing” has the meaning specified in Section 2.02(a).
 
“Obligations” has the meaning specified in Section 8.05.
 
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Lender or the
Administrative Agent (as applicable) and the jurisdiction imposing such Tax
(other than connections arising from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan Document).
 
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 8.12).
 
“Participant” has the meaning specified in Section 8.07(d).
 
“Participant Register” has the meaning specified in Section 8.07(d).
 
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)).
 
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
 
“Permitted Securitization” means one or more accounts receivable facilities
pursuant to which the Borrower or a Subsidiary sells its accounts receivable to
either (a) a Person that is not a Subsidiary or (b) a Receivables Subsidiary
that in turn funds such purchase by purporting to sell its accounts receivable
to a Person that is not a Subsidiary or by borrowing from such a Person or from
another Receivables Subsidiary that in turn funds itself by borrowing from such
a Person, in each case as amended, supplemented, amended and restated or
otherwise modified from time to time.
 
11

--------------------------------------------------------------------------------



“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
 
“Plan” means an employee benefit or other plan established or maintained by the
Borrower or any ERISA Affiliate and that is covered by Title IV of ERISA, other
than a Multiemployer Plan.
 
“Platform” has the meaning specified in Section 8.02(d)(i).
 
“Pricing Schedule” means the pricing grid set forth on Schedule I attached
hereto.
 
“Rated Securities” means, at any time, the long-term senior unsecured,
unguaranteed debt securities of the Borrower outstanding at such time.
 
“Rating Level Change” means a change in the rating of the Rated Securities by
either or both of Moody’s or Standard & Poor’s (other than as a result of a
change in the rating system of such rating agency) that results in the change
from one Rating Level Period to another, which Rating Level Change shall be
effective on the date on which the relevant change in the rating of the Rated
Securities is first announced by Moody’s or Standard & Poor’s, as the case may
be.
 
“Rating Level Period” means, as of any period, the level set forth below as then
in effect, as determined in accordance with the following provisions of this
definition:
 
“Level 1 Period” means a period during which the Rated Securities are rated
better than or equal to Baa1 by Moody’s or better than or equal to BBB+ by
Standard & Poor’s.
 
“Level 2 Period” means a period that is not a Level 1 Period during which the
Rated Securities are rated better than or equal to Baa2 by Moody’s or better
than or equal to BBB by Standard & Poor’s.
 
“Level 3 Period” means a period that is not a Level 1 Period or a Level 2 Period
during which the Rated Securities are rated better than or equal to Baa3 by
Moody’s or better than or equal to BBB- by Standard & Poor’s.
 
“Level 4 Period” means a period that is not a Level 1 Period, a Level 2 Period
or a Level 3 Period during which the Rated Securities are rated better than or
equal to Ba1 by Moody’s or better than or equal to BB+ by Standard & Poor’s.
 
“Level 5 Period” means each period other than a Level 1 Period, a Level 2
Period, a Level 3 Period or a Level 4 Period, and shall include each period
during which both Moody’s and Standard & Poor’s shall not have in effect a
rating for the Rated Securities (other than because either such rating agency
shall no longer be in the business of rating corporate debt obligations).
 
For purposes of the forgoing, (a) if only one of Moody’s and Standard & Poor’s
shall have in effect a rating for the Rated Securities, the Rating Level Period
shall be determined by reference to the available rating and (b) if the Rated
Securities are rated by Moody’s and Standard & Poor’s with ratings that would
otherwise fall within different Rating Level Periods, the applicable Rating
Level Period shall be determined by the rating that results in the higher Rating
Level Period except that if the lower of such ratings would result in a Rating
Level Period that is more than one level below the higher of such Rating Level
Periods, the Rating Level Period shall be determined by reference to the rating
that is one level above the lower of such ratings.
 
12

--------------------------------------------------------------------------------



“Receivables Subsidiary” means any Subsidiary formed for the purpose of
facilitating or entering into one or more Permitted Securitizations and that in
each case engages only in activities reasonably related or incidental thereto;
provided that the equity interests of each Receivables Subsidiary shall at all
times be 100% owned, directly or indirectly, by the Borrower.
 
“Recipient” means the Administrative Agent and any Lender, as applicable.
 
“Register” has the meaning specified in Section 8.07(c).
 
“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
 
“Removal Effective Date” has the meaning specified in Section 7.07(b).
 
“Replaced Lender” has the meaning specified in Section 8.12(a).
 
“Replacement Lender” has the meaning specified in Section 8.12(a).
 
“Resignation Effective Date” has the meaning specified in Section 7.07(a).
 
“Retroactive Period” has the meaning specified in Section 2.11(c).
 
“Revolving Credit Agreement” means that certain Five-Year Credit Agreement,
dated as of May 12, 2017, among the Borrower, Citibank, N.A., as Administrative
Agent, and the lenders from time to time party thereto.
 
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the date of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria.
 
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the Bureau of
Industry and Security of the U.S. Department of Commerce, the U.S. Department of
State, the United Nations Security Council, the European Union, or Her Majesty’s
Treasury of the United Kingdom, (b) any Person located, organized or permanently
resident in a Sanctioned Country or (c) any Person owned 50% or more by,
directly or indirectly controlled by, or acting on behalf of, any such Person or
Persons described in the foregoing clauses (a) or (b).
 
13

--------------------------------------------------------------------------------



“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by OFAC, the Bureau of Industry and
Security of the U.S. Department of Commerce, the U.S. Department of State, the
United Nations Security Council, the European Union, or Her Majesty’s Treasury
of the United Kingdom.
 
“Sanctions Laws” means, collectively, the laws, rules, regulations and orders
associated with any Sanctions.
 
“SEC” means the Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
 
“Solvency Certificate” means a solvency certificate substantially in the form
attached hereto as Exhibit D.
 
“Solvent” means, with respect to the Borrower and its Subsidiaries (a) the fair
value of the assets of the Borrower and its Subsidiaries, on a consolidated
basis, exceeds, on a consolidated basis, their debts and liabilities,
subordinated, contingent or otherwise, (b) the present fair saleable value of
the property of the Borrower and its Subsidiaries, on a consolidated basis, is
greater than the amount that will be required to pay the probable liability, on
a consolidated basis, of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured, (c) the Borrower and its Subsidiaries, on a consolidated basis, are
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such liabilities become absolute and matured and (d) the Borrower and its
Subsidiaries, on a consolidated basis, are not engaged in, and are not about to
engage in, business for which they have unreasonably small capital. For the
purposes of the foregoing, the amount of any contingent liability at any time
shall be computed as the amount that would reasonably be expected to become an
actual and matured liability.
 
“Specified Company SEC Documents” means the documents publicly filed or
furnished by the Target with the SEC between January 1, 2014 and April 21, 2017.
 
“Specified Representations” each of the representations and warranties made by
the Borrower in Sections 4.01(a)(i), 4.01(b)(i), 4.01(b)(ii)(x), 4.01(d),
4.01(g), 4.01(j), 4.01(l) and 4.01(n)(ii).
 
“Standard & Poor’s” means Standard & Poor’s Ratings Services, presently a
division of The McGraw Hill Corporation, and its successors.
 
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other entity of which at least a majority of the
securities or other ownership interests having by the terms thereof ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions of such corporation, partnership, limited liability
company or other entity (irrespective of whether or not at the time securities
or other ownership interests of any other class or classes of such corporation,
partnership or other entity shall have or might have voting power by reason of
the happening of any contingency) is at the time directly or indirectly owned or
controlled by such Person or one or more Subsidiaries of such Person or by such
Person and one or more Subsidiaries of such Person.
 
14

--------------------------------------------------------------------------------



“Swap Agreement” means any agreement with respect to any swap, forward, future,
spot currency purchase, hedging or derivative transaction or option or similar
agreement involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or any of its Subsidiaries shall be a Swap
Agreement.
 
“Target” means C.R. Bard, Inc., a New Jersey corporation.
 
“Target Disclosure Letter” means the “Company Disclosure Letter,” as defined in
the Acquisition Agreement as of April 23, 2017, and provided to CGMI on such
date.
 
“Target Indebtedness” means any existing or hereafter incurred Debt of the
Target.
 
“Target Material Adverse Effect” means any effect, change, condition, fact,
development, occurrence or event that, individually or in the aggregate with all
other effects, changes, conditions, facts, developments, occurrences or events,
has had or would reasonably be expected to have a material adverse effect on the
business, results of operations or financial condition of the Target and its
Subsidiaries, taken as a whole, excluding any effect, change, condition, fact,
development, occurrence or event resulting from or arising out of (a) changes in
the financial, securities or credit markets or general economic, regulatory or
political conditions in the United States or any foreign jurisdiction, except to
the extent any such effect, change, condition, fact, development, occurrence or
event has a materially disproportionate effect on the Target and its
Subsidiaries, taken as a whole, relative to other participants in the industries
in which the Target operates, (b) changes or conditions generally affecting the
industries, markets or geographical areas in which the Target operates except to
the extent any such effect, change, condition, fact, development, occurrence or
event has a materially disproportionate effect on the Target and its
Subsidiaries, taken as a whole, relative to other participants in the industries
in which the Target operates, (c) geopolitical conditions, the outbreak or
escalation of hostilities, civil disobedience, acts of war, sabotage or
terrorism or any escalation or worsening of the foregoing or any natural
disasters (including hurricanes, tornadoes, floods or earthquakes) except to the
extent any such effect, change, condition, fact, development, occurrence or
event has a materially disproportionate effect on the Target and its
Subsidiaries, taken as a whole, relative to other participants in the industries
in which the Target operates, (d) any failure by the Target and its Subsidiaries
to meet any internal or published projections, forecasts or predictions in
respect of financial or operating performance for any future period (it being
understood that this clause (d) shall not prevent a party to the Acquisition
Agreement from asserting that any effect, change, condition, fact, development,
occurrence or event that may have contributed to such failure and that is not
otherwise excluded from the definition of Target Material Adverse Effect may be
taken into account in determining whether there has been a Target Material
Adverse Effect), (e) changes or proposed changes in Law or authoritative
interpretation thereof, except to the extent any such effect, change, condition,
fact, development, occurrence or event has a materially disproportionate effect
on the Target and its Subsidiaries, taken as a whole, relative to other
participants in the industries in which the Target operates, (f) changes in GAAP
or authoritative interpretation thereof, (g) the taking of any specific action
expressly required or expressly permitted by, or the failure to take any
specific action expressly prohibited by the Acquisition Agreement (provided that
the exception in this clause (g) shall not apply to any representation or
warranty contained in Section 4.04 of the Acquisition Agreement), (h) any change
in the market price or trading volume of the Target’s securities or in its
credit ratings (it being understood that this clause (h) shall not prevent a
party to the Acquisition Agreement from asserting that any effect, change,
condition, fact, development, occurrence or event that may have contributed to
such failure and that is not otherwise excluded from the definition of Target
Material Adverse Effect may be taken into account in determining whether there
has been a Target Material Adverse Effect), (i) the execution, announcement or
performance of the Acquisition Agreement or the transactions contemplated
thereby, including the impact thereof on the relationships, contractual or
otherwise, of the Target or any of its Subsidiaries with employees, labor
unions, customers, suppliers or partners (provided that the exception in this
clause (i) shall not apply to any representation or warranty contained in
Section 4.04 of the Acquisition Agreement), (j) any public disclosure by Parent
regarding its plans with respect to the conduct of the Target’s business
following the Closing Date and any action or communication by Parent with
respect to or to the Company’s employees and (k) the matters listed on Section
1.01(a)(i) of the Target Disclosure Letter only to the extent set forth on
Section 1.01(a)(i) of the Target Disclosure Letter. In this definition (i) each
reference to the “Acquisition Agreement” shall mean the Acquisition Agreement as
in effect on April 23, 2017, and (ii) each capitalized term which is not defined
in any other provision of this Agreement shall have the meaning given to such
term in the Acquisition Agreement.
 
15

--------------------------------------------------------------------------------



“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any governmental
authority, including any interest, additions to tax or penalties applicable
thereto.
 
“Transactions” means the consummation of the Acquisition, the financing thereof
(including the making of the Loans) and the other transactions contemplated
hereby and the payment of fees and expenses related thereto.
 
“Type” has the meaning specified in the definition of Loan.
 
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
 
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.14(f).
 
“Voting Stock” means, at any time, the outstanding Equity Interests of the
Borrower entitled to vote generally in the election of directors of the
Borrower.
 
“Withholding Agents” means the Borrower and the Administrative Agent.
 
“Write-Down and Conversion Powers” has the meaning specified in Section 8.16.
 
16

--------------------------------------------------------------------------------



Section 1.02        Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”.
 
Section 1.03        Accounting Terms. All accounting terms not specifically
defined herein shall be construed in accordance with generally accepted
accounting principles (“GAAP”) as in effect from time to time, applied on a
basis consistent (except for changes concurred in by the Borrower’s independent
public accountants) with the most recent audited consolidated financial
statements of the Borrower and its Consolidated Subsidiaries delivered to the
Lenders; provided that, if the Borrower notifies the Administrative Agent that
the Borrower wishes to amend any defined term or covenant to eliminate the
effect of any change in GAAP on the operation of such defined term or covenant
(or if the Administrative Agent notifies the Borrower that the Majority Lenders
wish to amend such defined term or covenant for such purpose), then the
Borrower’s compliance with this Agreement shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such defined term or covenant is
amended in a manner satisfactory to the Borrower and the Majority Lenders.
 
Section 1.04        Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and (d) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereto.
 
ARTICLE II
AMOUNTS AND TERMS OF THE LOANS
 
Section 2.01        The Commitments. Each Lender severally agrees, on the terms
and conditions hereinafter set forth, to make Loans to the Borrower on the
Closing Date in an aggregate amount not to exceed at any time outstanding the
amount set opposite such Lender’s name on Schedule II attached hereto or, if
such Lender has entered into any Assignment and Assumption, set forth for such
Lender in the Register, as such amount may be reduced pursuant to Sections 2.04
and 2.06 (such Lender’s “Commitment”); provided that if for any reason the full
amount of any Lender’s Commitment is not fully drawn on the Closing Date, the
undrawn portion thereof shall automatically be cancelled upon giving effect to
the funding of the drawn Loans on the Closing Date. Any amount borrowed under
this Section 2.01 and subsequently repaid or prepaid may not be reborrowed. Each
Lender’s Commitment shall terminate immediately and without further action (i)
on the Closing Date after giving effect to the funding of such Lender’s
Commitment on the Closing Date or (ii) in accordance with Sections 2.04 and
2.06.
 
17

--------------------------------------------------------------------------------



Section 2.02        Making the Loans.
 
(a)           Each Loan shall be made on notice, given not later than 3:00 p.m.
(New York City time) on the third Business Day prior to the requested date of
the proposed Loan (in the case of a Borrowing consisting of Eurodollar Rate
Loans) or given not later than 11:00 a.m. (New York City time) on the requested
Business Day of the proposed Loan (in the case of a Borrowing consisting of Base
Rate Loans), by the Borrower to the Administrative Agent, which shall give to
each Lender prompt notice thereof by fax (or transmission by other electronic
communication). Each such notice of Borrowing (a “Notice of Borrowing”) shall be
by fax (or transmission by other electronic communication), in substantially the
form of Exhibit B hereto, specifying therein the requested (i) date of such
Borrowing, (ii) Type of Loans comprising such Borrowing, (iii) aggregate amount
of such Borrowing, and (iv) in the case of a Borrowing consisting of Eurodollar
Rate Loans, initial Interest Period for each such Loan. Each Lender shall,
before 1:00 p.m. (New York City time) on the date of such Borrowing, make
available for the account of its Applicable Lending Office to the Administrative
Agent at its address referred to in Section 8.02, in same day funds, such
Lender’s ratable portion of such Borrowing. After the Administrative Agent’s
receipt of such funds and upon fulfillment of the applicable conditions set
forth in Section 3.02, the Administrative Agent will make such funds available
to the Borrower at the Administrative Agent’s aforesaid address.
 
(b)          Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing which the related Notice of Borrowing
specifies is to be comprised of Eurodollar Rate Loans, the Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill, on or before the date specified in such
Notice of Borrowing, the applicable conditions set forth in Section 3.02,
including, without limitation, any loss (excluding loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund the Loan to be made by
such Lender as part of such Borrowing. The Borrower shall pay amounts owing to
any Lender pursuant to this Section 2.02(b) within 30 days after receipt from
such Lender of a certificate setting forth in reasonable detail the calculation
of the amount such Lender is entitled to claim under this Section 2.02(b) (which
certificate shall be conclusive and binding for all purposes, absent manifest
error).
 
(c)           Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s ratable portion of such
Borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (a) of this Section 2.02 and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such ratable portion available to the Administrative Agent, such
Lender and the Borrower severally agree to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid to the Administrative Agent, at (i) in the case
of the Borrower, the interest rate applicable at the time to Loans comprising
such Borrowing and (ii) in the case of such Lender, the Federal Funds Rate. If
such Lender shall repay to the Administrative Agent such corresponding amount,
such amount so repaid shall constitute such Lender’s Loan as part of such
Borrowing for purposes of this Agreement (and such Loan shall be deemed to have
been made by such Lender on the date on which such amount is so repaid to the
Administrative Agent).
 
18

--------------------------------------------------------------------------------



(d)          The failure of any Lender to make the Loan to be made by it as part
of any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.
 
Section 2.03        Certain Fees.
 
(a)           Commitment Fee. The Borrower agrees to pay to the Administrative
Agent for the account of each Lender commitment fees (the “Commitment Fees”) at
a rate per annum equal to 0.20% on such Lender’s daily average undrawn
Commitments for the period commencing on the later of (i) the date of this
Agreement and (ii) June 22, 2017, and ending on the date of termination of the
Commitments, payable in arrears on the last Business Day of each March, June,
September and December and on the termination date of all of the Commitments.
 
(b)          Other Fees. The Borrower agrees to pay to the Administrative Agent,
the Arrangers and the Lenders the other applicable fees respectively required to
be paid to them in the amounts and the times as set forth in the Fee Letter.
 
Section 2.04        Voluntary Reduction and Termination of the Commitments and
Prepayments.
 
(a)           The Borrower shall have the right, upon at least three Business
Days’ prior written notice to the Administrative Agent (which notice may be
conditional only upon the occurrence of the consummation of any transaction or
any incurrence or issuance of indebtedness or Equity Interests), to terminate in
whole or reduce ratably in part the unused portions of the respective
Commitments of the Lenders; provided that each partial reduction shall be in an
aggregate amount of $5,000,000 or an integral multiple of $1,000,000 in excess
thereto. Once reduced or terminated, the Commitments may not be reinstated.
 
(b)          Upon notice to the Administrative Agent, (which notice may be
conditional only upon the occurrence of the consummation of any transaction or
any incurrence or issuance of indebtedness or Equity Interests), at least three
Business Days’ prior to any prepayment of Eurodollar Loans or on the day of any
prepayment of Base Rate Loans, in each case stating the proposed date and
aggregate principal amount of the prepayment, the Borrower shall, prepay the
outstanding principal amounts of the Loans made as part of the same Borrowing in
whole or ratably in part, together with accrued interest to the date of such
prepayment on the principal amount prepaid; provided that (i) each partial
prepayment shall be in an aggregate principal amount not less than $5,000,000 or
an integral multiple of $1,000,000 and (ii) in the case of any such prepayment
of a Eurodollar Loan, the Borrower shall pay any additional amounts required
pursuant to Section 8.04(c) on the date of such prepayment.
 
19

--------------------------------------------------------------------------------



Section 2.05        Repayment of Loans. The Borrower hereby promises to pay to
the Administrative Agent for account of each Lender the entire outstanding
principal amount of such Lender’s Loans, and all Loans shall mature, on the
Maturity Date.
 
Section 2.06        Mandatory Termination of Commitments.
 
(a)           Unless previously terminated, the Commitments shall terminate on
the first to occur of (i) the consummation of the Acquisition, (ii) the
termination of the Acquisition Agreement in accordance with its terms and (iii)
the Commitment Termination Date.
 
(b)          Any termination of the Commitments pursuant to this Section 2.06
shall be permanent. The Administrative Agent shall promptly notify each Lender
of the termination of the Commitments pursuant to this Section 2.06.
 
Section 2.07        Interest. The Borrower shall pay interest on the unpaid
principal amount of the Loan made by each Lender, from the date of such Loan
until such principal amount shall be paid in full, at the following rates per
annum:
 
(a)           Base Rate Loans. If such Loan is a Base Rate Loan, a rate per
annum equal to the Base Rate in effect from time to time plus the Applicable
Margin for Base Rate Loans as in effect from time to time, payable quarterly in
arrears on the last Business Day of each March, June, September and December and
on the date such Base Rate Loan shall be Converted or paid in full.
 
(b)          Eurodollar Rate Loans. If such Loan is a Eurodollar Rate Loan, a
rate per annum for each Interest Period for such Loan equal to the sum of the
Eurodollar Rate for such Interest Period plus the Applicable Margin for
Eurodollar Rate Loans as in effect from time to time, payable in arrears on the
last day of such Interest Period and, if such Interest Period has a duration of
more than three months, on the day which occurs every three months after the
first day of such Interest Period, and on the date such Eurodollar Rate Loan
shall be Continued, Converted or paid in full.
 
(c)           Default Interest. The Borrower shall pay interest on the unpaid
principal amount of each Loan that is not paid when due (whether at stated
maturity, by acceleration or otherwise), and on the unpaid amount of any
interest, fee or other amount payable hereunder that is not paid when due,
payable on demand, at a rate per annum during the period from the due date
thereof to the date on which such amount is paid in full equal to:
 
 (i)      in the case of any amount of principal of such Loan:
 
(x)     in the case of any Base Rate Loan, 2.00% plus the rate which would
otherwise be applicable to such Loan, and
 
20

--------------------------------------------------------------------------------



(y)     in the case of any Eurodollar Rate Loan, for the balance of the then
current Interest Period, 2.00% plus the rate which would otherwise be applicable
to such Loan for such Interest Period and, thereafter, 2.00% plus the rate then
applicable to Base Rate Loans, and
 
(ii)      in the case of all other amounts, 2.00% plus the rate then applicable
to Base Rate Loans.
 
Section 2.08        Additional Interest on Eurodollar Rate Loans. The Borrower
shall pay to each Lender, so long as such Lender shall be required under
regulations of the Board of Governors of the Federal Reserve System to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or the equivalent), additional interest on the unpaid
principal amount of each Eurodollar Rate Loan of such Lender, from the date of
such Eurodollar Rate Loan until such principal amount is paid in full, at an
interest rate per annum equal at all times to the remainder obtained by
subtracting (i) the Eurodollar Rate for the then-current Interest Period for
such Eurodollar Rate Loan from (ii) the rate obtained by dividing such
Eurodollar Rate by a percentage equal to 100% minus the Eurodollar Rate Reserve
Percentage of such Lender for such Interest Period, payable on each date on
which interest is payable on such Eurodollar Rate Loan. Any Lender wishing to
require payment of such additional interest shall so notify the Borrower and the
Administrative Agent and shall furnish to the Borrower at least five Business
Days prior to each date on which interest is payable on the Eurodollar Rate
Loans of such Lender a certificate (which certificate shall be conclusive and
binding for all purposes, absent manifest error) setting forth the basis for
such assertion and the amount to which such Lender is then entitled under this
Section (which shall be consistent with such Lender’s good faith estimate of the
level at which the related reserves are being maintained by it).
 
Section 2.09        Interest Rate Determinations; Changes in Rating Systems.
 
(a)           The Administrative Agent shall give prompt notice to the Borrower
and the Lenders of the applicable interest rate determined by the Administrative
Agent for the purpose of Section 2.07.
 
(b)          If Reuters Screen LIBOR01 is unavailable,
 
 (i)      the Administrative Agent shall forthwith notify the Borrower and the
Lenders that the interest rate cannot be determined for such Eurodollar Rate
Loans for such Interest Period,
 
 (ii)      each Eurodollar Rate Loan will automatically, on the last day of the
then existing Interest Period therefor, Convert into a Base Rate Loan, and
 
 (iii)      the obligation of the Lenders to make or Continue, or to Convert
Loans into, Eurodollar Rate Loans shall be suspended until the Administrative
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist.
 
21

--------------------------------------------------------------------------------



(c)           If, with respect to any Eurodollar Rate Loans, the Majority
Lenders notify the Administrative Agent that the Eurodollar Rate for any
Interest Period for such Loans will not adequately reflect the cost to such
Majority Lenders of making, funding or maintaining their respective Eurodollar
Rate Loans for such Interest Period, the Administrative Agent shall forthwith so
notify the Borrower and the Lenders, whereupon;
 
 (i)      each Eurodollar Rate Loan will automatically, on the last day of the
then existing Interest Period therefor, Convert into a Base Rate Loan, and
 
 (ii)      the obligation of the Lenders to make, Continue or Convert Eurodollar
Rate Loans shall be suspended until the Administrative Agent shall notify the
Borrower and such Lenders that the circumstances causing such suspension no
longer exist.
 
(d)          If the Borrower shall fail to select the duration of any Interest
Period for any Eurodollar Rate Loans in accordance with the provisions contained
in the definition of “Interest Period” in Section 1.01, the Administrative Agent
will forthwith so notify the Borrower and the Lenders and such Loans will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Loans.
 
(e)           Upon the occurrence and during the continuance of any Event of
Default and upon notice from the Administrative Agent to the Borrower at the
request of the Majority Lenders, (x) each Eurodollar Rate Loan will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Loan and (y) the obligation of the Lenders to make,
Continue or Convert Eurodollar Rate Loans shall be suspended.
 
(f)           If the rating system of either Moody’s or Standard & Poor’s shall
change, or if either such rating agency shall cease to be in the business of
rating corporate debt obligations, the Borrower and the Administrative Agent (on
behalf of the Lenders) shall negotiate in good faith to amend the references to
specific ratings in this Agreement to reflect such changed rating system or the
non-availability of ratings from such rating agency (provided that any such
amendment to such specific ratings shall in no event be effective without the
approval of the Majority Lenders).
 
Section 2.10        Voluntary Conversion and Continuation of Loans.
 
(a)           Optional Conversion. The Borrower may, on any Business Day, upon
notice given to the Administrative Agent not later than 11:00 a.m. (New York
City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.09 and 2.12, Convert all
or any portion of the outstanding Loans of one Type comprising part of the same
Borrowing into Loans of the other Type; provided that (i) any Conversion of Base
Rate Loans into Eurodollar Rate Loans shall be in an amount not less than the
minimum amount specified in Section 2.10(c) and (ii) in the case of any such
Conversion of a Eurodollar Rate Loan into a Base Rate Loan on a day other than
the last day of an Interest Period therefor, the Borrower shall reimburse the
Lenders in respect thereof pursuant to Section 8.04(c). Each such notice of a
Conversion shall, within the restrictions specified above, specify (x) the date
of such Conversion, (y) the Loans to be Converted, and (z) if such Conversion is
into Eurodollar Rate Loans, the duration of the initial Interest Period for each
Loans. Each notice of Conversion shall be irrevocable and binding on the
Borrower.
 
22

--------------------------------------------------------------------------------



(b)          Continuations. The Borrower may, on any Business Day, upon notice
given to the Administrative Agent not later than 11:00 a.m. (New York City time)
on the third Business Day prior to the date of the proposed Continuation and
subject to the provisions of Sections 2.09 and 2.12, Continue all or any portion
of the outstanding Eurodollar Rate Loans comprising part of the same Borrowing
for one or more Interest Periods; provided that (i) Eurodollar Rate Loans so
Continued and having the same Interest Period shall be in an amount not less
than the minimum amount specified in Section 2.10(c) and (ii) in the case of any
such Continuation on a day other than the last day of an Interest Period
therefor, the Borrower shall reimburse the Lenders in respect thereof pursuant
to Section 8.04(c). Each such notice of a Continuation shall, within the
restrictions specified above, specify (x) the date of such Continuation, (y) the
Eurodollar Rate Loans to be Continued and (y) the duration of the initial
Interest Period (or Interest Periods) for the Eurodollar Rate Loans subject to
such Continuation. Each notice of Continuation shall be irrevocable and binding
on the Borrower.
 
(c)           Eurodollar Rate Loans. Notwithstanding any other provision of this
Agreement, (i) the Borrower may only select Eurodollar Rate Loans in an
aggregate amount of $10,000,000 or an integral multiple of $1,000,000 in excess
thereof and (ii) there shall not at any time be more than five Borrowings having
different Interest Periods.
 
Section 2.11        Increased Costs.
 
(a)           If, due to either (i) the introduction of or any change (other
than any change by way of imposition or increase of reserve requirements
included in the Eurodollar Rate Reserve Percentage) in or in the interpretation,
administration, implementation or application of (to the extent any such
introduction or change occurs after the date hereof) any law, rule, treaty or
regulation or (ii) the compliance with any guideline, rule, directive or request
of any central bank or other governmental authority adopted or made after the
date hereof (whether or not having the force of law), there shall be any
increase in the cost (other than on account of (x) Indemnified Taxes, (y) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and (z)
Connection Income Taxes) to any Lender of agreeing to make or making, funding or
maintaining Eurodollar Rate Loans, the Borrower shall from time to time, within
30 days after delivery by such Lender to the Borrower (with a copy to the
Administrative Agent) of a certificate as to the amount of (and specifying in
reasonable detail the basis for) such increased cost, pay (subject to Section
2.11(c)) to the Administrative Agent for the account of such Lender the amount
of the increased costs set forth in such certificate (which certificate shall be
conclusive and binding for all purposes, absent manifest error); provided that,
before making any such demand, each Lender agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate a different Applicable Lending Office if the making of such a
designation would avoid the need for, or reduce the amount of, such increased
cost and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.
 
23

--------------------------------------------------------------------------------



(b)          If any Lender determines that compliance with any law, rule, treaty
or regulation enacted or introduced after the date hereof or any guideline,
rule, directive or request of any central bank or other governmental authority
adopted or made (subject to Section 2.11(d) below) after the date hereof
(whether or not having the force of law) affects or would affect the amount of
capital or liquidity required or expected to be maintained by such Lender or any
corporation controlling such Lender and that the amount of such capital or
liquidity is increased by or based upon the existence of such Lender’s
commitment to lend hereunder and other commitments of this type, then, within 30
days after delivery by such Lender to the Borrower (with a copy to the
Administrative Agent) of a certificate as to (and specifying in reasonable
detail the basis for) the Additional Amounts (as hereinafter defined) requested
by such Lender, the Borrower shall pay (subject to Section 2.11(c)) to the
Administrative Agent for the account of such Lender, from time to time as
specified by such Lender, the amount specified in such certificate (which
certificate shall be conclusive and binding for all purposes, absent manifest
error). For purposes hereof, the “Additional Amounts” that may be requested by
any Lender under this Section 2.11(b) means such amounts as such Lender shall
reasonably determine to be sufficient to compensate such Lender or any
corporation controlling such Lender for any costs that such Lender reasonably
determines are attributable to the maintenance by such Lender (or such
corporation) of capital or liquidity in respect of its commitments to lend
hereunder (such compensation to include, without limitation, an amount equal to
any reduction of the rate of return on assets or equity of such Lender (or such
corporation) to a level below that which such Lender (or such corporation) could
have achieved but for the enactment or introduction of such law or regulation or
the adoption or making of such guideline or request).
 
(c)           The Borrower shall not be obligated to pay any additional amounts
arising pursuant to clauses (a) and (b) of this Section 2.11 that are
attributable to the Excluded Period with respect to such additional amount;
provided that if an applicable law, rule, regulation, guideline or request shall
be adopted or made on any date and shall be applicable to the period (a
“Retroactive Period”) prior to the date on which such law, rule, regulation,
guideline or request is adopted or made, the limitation on the Borrower’s
obligations to pay such additional amounts hereunder shall not apply to the
additional amounts payable in respect of such Retroactive Period.
 
(d)          Notwithstanding the foregoing, this Section 2.11 shall apply to all
requests, rules, guidelines or directives concerning capital adequacy issued in
connection with the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives concerning capital adequacy
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign financial regulatory authorities, in each case pursuant to Basel III,
regardless of the date adopted, issued, promulgated or implemented; provided
that any claim made by a Lender under this Section 2.11 shall be generally
consistent with such Lender’s treatment of other customers of such Lender that
such Lender considers, in its reasonable discretion, to (i) be similarly
situated to the Borrower and (ii) have generally similar provisions in their
credit agreements with such Lender.
 
24

--------------------------------------------------------------------------------



Section 2.12        Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Administrative Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other governmental
authority asserts that it is unlawful, for such Lender or its Eurodollar Lending
Office to perform its obligations hereunder to make Eurodollar Rate Loans or to
fund or maintain Eurodollar Rate Loans hereunder, then, on notice thereof and
demand therefor by such Lender to the Borrower through the Administrative Agent,
(i) the obligation of the Lenders to make or Continue, or to Convert Loans into,
Eurodollar Rate Loans shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist and (ii) the Borrower shall upon demand prepay in
full all Eurodollar Rate Loans of all Lenders then outstanding, together with
interest accrued thereon, unless the Borrower, within five Business Days of
notice from the Administrative Agent, Converts all Eurodollar Rate Loans of all
the Lenders then outstanding into Base Rate Loans in accordance with Section
2.10; provided that, before making any such demand, such Lender agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Eurodollar Lending Office if the making
of such a designation would allow such Lender or its Eurodollar Lending Office
to continue to perform its obligations to make Eurodollar Rate Loans or to
continue to fund or maintain Eurodollar Rate Loans and would not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender.
 
Section 2.13        Payments and Computations.
 
(a)           The Borrower shall make each payment hereunder and under the Notes
without set-off or counterclaim not later than 3:00 p.m. (New York City time) on
the day when due in U.S. dollars to the Administrative Agent at its address
referred to in Section 8.02 in same day funds. The Administrative Agent will
promptly thereafter cause to be distributed like funds relating to the payment
of principal, interest or Commitment Fees ratably (other than amounts payable
pursuant to Section 2.08, 2.11, 2.14 or 8.04(c)) to the Lenders for the account
of their respective Applicable Lending Offices, and like funds relating to the
payment of any other amount payable to any Lender to such Lender for the account
of its Applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement. Upon its acceptance of an Assignment and Assumption
and recording of the information contained therein in the Register pursuant to
Section 8.07(d), from and after the effective date specified in such Assignment
and Assumption, the Administrative Agent shall make all payments hereunder and
under the Notes in respect of the interest assigned thereby to the Lender
assignee thereunder, and the parties to such Assignment and Assumption shall
make all appropriate adjustments in such payments for periods prior to such
effective date directly between themselves.
 
(b)          All computations of interest based on the Base Rate shall be made
by the Administrative Agent on the basis of a year of 365 or 366 days, as the
case may be, and all other computations of interest and of fees shall be made by
the Administrative Agent, and all computations of interest pursuant to Section
2.08 shall be made by a Lender, on the basis of a year of 360 days, in each case
for the actual number of days (including the first day but excluding the last
day) occurring in the period for which such interest or fees are payable. Each
determination by the Administrative Agent of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.
 
25

--------------------------------------------------------------------------------



(c)           Whenever any payment hereunder or under the Notes would be due on
a day other than a Business Day, such due date shall be extended to the next
succeeding Business Day, and any such extension of such due date shall in such
case be included in the computation of payment of interest or fees, as the case
may be; provided, however, if such extension would cause payment of interest on
or principal of Eurodollar Rate Loans to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day.
 
(d)          Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Lenders hereunder
that the Borrower will not make such payment in full, the Administrative Agent
may assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each Lender on such due date an amount
equal to the amount then due such Lender. If and to the extent that the Borrower
shall not have so made such payment in full to the Administrative Agent, each
Lender shall repay to the Administrative Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Administrative Agent, at the Federal Funds Rate.
 
Section 2.14        Taxes.
 
(a)           Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant governmental authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 2.14) the Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.
 
(b)          Payment of Other Taxes by the Borrower. The Borrower shall timely
pay to the relevant governmental authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.
 
(c)           Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 30 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.14) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant governmental authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
 
26

--------------------------------------------------------------------------------



(d)          Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within 30 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 8.07(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant governmental authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).
 
(e)           Evidence of Payments. As soon as practicable after any payment of
Taxes by the Borrower to a governmental authority pursuant to this Section 2.14,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such governmental authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(f)           Status of Lenders. (i) Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to the Borrower and the Administrative Agent, at the
time or times reasonably requested by the Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.14(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
 
 (ii)      Without limiting the generality of the foregoing,
 
(A)       any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
 
27

--------------------------------------------------------------------------------



(B)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
 
(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
 
(2) executed originals of IRS Form W-8ECI;
 
(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10-percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN-E; or
 
(4)           to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
E-2, Exhibit E-3 or Exhibit E-4, as applicable, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit E-3 on behalf of each such direct and indirect partner;
 
28

--------------------------------------------------------------------------------



(C)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
 
(D)       if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
 
(iii)      Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.
 
(g)          Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.14 (including by
the payment of additional amounts pursuant to this Section 2.14), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant governmental authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant governmental
authority) in the event that such indemnified party is required to repay such
refund to such governmental authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
 
29

--------------------------------------------------------------------------------



(h)          Survival. The obligations of each party hereto under this Section
2.14 shall survive the resignation or replacement of the Administrative Agent or
any assignment of rights by, or the replacement of, a Lender, the termination of
the Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.
 
Section 2.15        Sharing of Payments, Etc. 
 
If any Lender shall obtain any payment (whether voluntary, involuntary, through
the exercise of any right of set-off, or otherwise) on account of the Loans made
by it in excess of its ratable share of payments on account of the Loans
obtained by all the Lenders, such Lender shall forthwith purchase from the other
Lenders such participations in the Loans made by them as shall be necessary to
cause such purchasing Lender to share the excess payment ratably with each of
them; provided, however, that (a) if all or any portion of such excess payment
is thereafter recovered from such purchasing Lender, such purchase from each
Lender shall be rescinded and such Lender shall repay to the purchasing Lender
the purchase price to the extent of such recovery together with an amount equal
to such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered and (b) the
provisions of this paragraph shall not be construed to apply to (x) any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a Defaulting Lender), or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans to any
assignee or participant, other than to the Borrower (as to which the provisions
of this paragraph shall apply). The Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.15
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender were the direct creditor of the Borrower in the amount of such
participation.
 
Section 2.16        Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender, to the extent permitted by applicable law:
 
(a)           commitment fees shall cease to accrue on the unfunded Commitment
of such Defaulting Lender pursuant to Section 2.03(a); and
 
30

--------------------------------------------------------------------------------



(b)          the Commitment and Loans of such Defaulting Lender shall not be
included in determining whether the Majority Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 8.01); provided that this clause (b) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification requiring the consent of each Lender affected thereby.
 
In the event that the Administrative Agent and the Borrower each agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein, such Lender
shall, to the extent applicable, purchase at par such of the Loans of the other
Lenders as the Administrative Agent shall determine may be necessary in order
for such Lender to hold such Loans in accordance with its pro rata share,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
 
Section 2.17        Evidence of Debt.
 
(a)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan owing to such Lender from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder in respect of Loans. The Borrower agrees that upon
notice by any Lender to the Borrower (with a copy of such notice to the
Administrative Agent) to the effect that a Note is required or appropriate in
order for such Lender to evidence (whether for purposes of pledge, enforcement
or otherwise) the Loans owing to, or to be made by, such Lender, the Borrower
shall promptly execute and deliver to such Lender a Note payable to such Lender
or its registered assigns in a principal amount up to the Commitment of such
Lender.
 
(b)          The Register maintained by the Administrative Agent pursuant to
Section 8.07(c) shall include a control account, and a subsidiary account for
each Lender, in which accounts (taken together) shall be recorded (i) the date
and amount of each Borrowing made hereunder and, if appropriate, the Interest
Period applicable thereto, (ii) the terms of each Assignment and Assumption
delivered to and accepted by it, (iii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iv) the amount of any sum received by the Administrative Agent
from the Borrower hereunder and each Lender’s share thereof.
 
(c)           Entries made in good faith by the Administrative Agent in the
Register pursuant to clause (b) above, and by each Lender in its account or
accounts pursuant to clause (a) above, shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to, in the case of the Register, each Lender and, in the case
of such account or accounts, such Lender, under this Agreement, absent manifest
error (and in the case of any inconsistency between the Register and the
accounts maintained by any Lender or the Administrative Agent, the Register
shall govern); provided, however, that the failure of the Administrative Agent
or such Lender to make an entry, or any finding that an entry is incorrect, in
the Register or such account or accounts shall not limit or otherwise affect the
obligations of the Borrower under this Agreement.
 
31

--------------------------------------------------------------------------------



ARTICLE III
CONDITIONS OF LENDING
 
Section 3.01        Conditions Precedent to Effective Date. The Lenders’
Commitments shall not become effective hereunder unless all of the following
conditions precedent have been satisfied (or waived in accordance with Section
8.01) on or prior to the Commitment Termination Date:
 
(a)           The Administrative Agent shall have received (i) a counterpart of
this Agreement signed on behalf of each party hereto or (ii) written evidence
(which may include electronic transmission of a signed signature page of this
Agreement) that each party hereto has signed a counterpart of this Agreement.
 
(b)          The Administrative Agent shall have received certified copies of
the resolutions of the Board of Directors of the Borrower approving, and
authorizing the execution, delivery and performance of, this Agreement, the
Notes and of all documents evidencing other necessary corporate actions and
governmental approvals, if any, with respect to this Agreement and the Notes.
 
(c)           The Administrative Agent shall have received a certificate of the
Secretary or an Assistant Secretary of the Borrower certifying the Borrower’s
certificate of incorporation and by-laws and certifying the names and true
signatures of the officers of the Borrower authorized to sign this Agreement and
the Notes.
 
(d)          The Administrative Agent shall have received a certificate from the
Secretary of State of New Jersey dated as of a date reasonably close to the date
of such effectiveness as to the good standing of and charter documents filed by
the Borrower.
 
(e)           All costs, fees, expenses (including, without limitation, legal
fees and expenses) to the extent invoiced at least two Business Days prior to
the Effective Date and the fees contemplated by the Fee Letter payable to the
Arrangers, the Administrative Agent or the Lenders shall have been paid on or
prior to the Effective Date, in each case, to the extent required by the Fee
Letter or this Agreement to be paid on or prior to the Effective Date.
 
Promptly upon the occurrence thereof, the Administrative Agent shall notify the
Borrower and the Lenders as to the Effective Date, and such notice shall be
conclusive and binding.
 
Section 3.02        Conditions Precedent to the Closing Date. The Lenders’
obligations to make Loans shall be subject to all of the following conditions
precedent having been satisfied (or waived in accordance with Section 8.01) on
or prior to the Commitment Termination Date:
 
(a)           The Effective Date shall have occurred.
 
32

--------------------------------------------------------------------------------



(b)          The Acquisition shall have been (or, substantially
contemporaneously with the Borrowing, shall be) consummated pursuant to the
Acquisition Agreement without giving effect to any modifications, consents,
amendments or waivers thereto agreed to by the Borrower or Merger Sub that in
each case are materially adverse to the interests of the Lenders or the
Arrangers, unless the Arrangers shall have provided written consent thereto (it
being understood that any change in the purchase consideration of less than 10%
in respect of the Acquisition will be deemed not to be materially adverse to the
Lenders and the Arrangers).
 
(c)           Except (i) as disclosed in any Specified Company SEC Document;
provided that (x) any information contained in any part of any Specified Company
SEC Document shall only be deemed to be an exception for the purposes hereof if
the relevance of such item as an exception is reasonably apparent on its face
and (y) in no event shall any risk factor disclosure under the heading “Risk
Factors” or disclosure set forth in any “forward looking statements” disclaimer
or other general statements to the extent they are predictive or forward looking
in nature that are included in any part of any Specified Company SEC Document be
deemed to be an exception to, or, as applicable, disclosure for purposes of,
this paragraph or (ii) as set forth in the Target Disclosure Letter, since
December 31, 2016, there has not been any effect, change, condition, fact,
development, occurrence or event that has had, or would reasonably be expected
to have, individually or in the aggregate, a Target Material Adverse Effect.
 
(d)          The Administrative Agent shall have received, to the extent
required by it, (i) audited financial statements of each of the Borrower and the
Acquired Business for each of their respective three most recent fiscal years
ended at least 60 days prior to the Closing Date; (ii) unaudited financial
statements of each of the Borrower and the Acquired Business for any quarterly
(other than the fourth fiscal quarter) interim period or periods ended after the
date of their respective most recently audited financial statements (and
corresponding periods of any prior year), and more than 40 calendar days prior
to the Closing Date and (iii) customary pro forma financial statements, in each
case meeting the requirements of Regulations S-X under the Securities Act but in
each case only to the extent the Borrower will be required to file such
financial statements pursuant to Item 9.01(a) of Form 8-K and Rule 3-05 and
Article 11, as applicable, of Regulation S-X. It is understood and agreed that
the Borrower’s or the Acquired Business’s public filing with the SEC of any
required audited financial statements on Form 10-K or required unaudited
financial statements on Form 10-Q, in each case, will satisfy the requirements
under clauses (i) or (ii) as applicable, of this clause (d). It is understood
and agreed that the financial statements referred to in clause (i) related to
each such fiscal year ended prior to April 23, 2017, have been received.
 
(e)           The Administrative Agent shall have received at least 3 Business
Days prior to the Closing Date all documentation and other information regarding
the Borrower required by bank regulatory authorities under applicable
"know-your-customer" and anti-money laundering rules and regulations, including
the Patriot Act to the extent reasonably requested at least 10 Business Days
prior to the Closing Date.
 
33

--------------------------------------------------------------------------------



(f)           The Administrative Agent shall have received a favorable opinion
of Skadden, Arps, Slate, Meagher & Flom LLP, as special counsel to the Borrower,
in form and substance reasonably acceptable to the Administrative Agent.
 
(g)          At the time of and upon giving effect to the Borrowing on the
Closing Date, (i) the Acquisition Representations and the Specified
Representations shall be true and correct, in all material respects (except to
the extent already qualified by materiality or material adverse effect) and (ii)
there shall not exist any Default or Event of Default, in each case, pursuant to
Sections 6.01(a), 6.01(c) (to the extent arising from a breach of Section
5.01(a)(i), 5.01(h), 5.02(a), or 5.02(b)), 6.01(d) (solely with respect to any
Debt of the Borrower or any of its Subsidiaries which is outstanding in a
principal amount in excess of $250,000,000 in the aggregate) or 6.01(e).
 
(h)          All costs, fees, expenses (including, without limitation, legal
fees and expenses) to the extent invoiced at least two Business Days prior to
the Closing Date and the fees contemplated by the Fee Letter payable to the
Arrangers, the Administrative Agent or the Lenders shall have been paid on or
prior to the Closing Date, in each case, to the extent required by the Fee
Letter or the Loan Documents to be paid on or prior to the Closing Date.
 
(i)            The Administrative Agent shall have received (in each case dated
as of the Closing Date) (i) an officer's certificate from the Borrower that
there has been no change to the matters previously certified pursuant to
Sections 3.01(b), (c) and (d) (or otherwise providing updates to such
certifications) and that the condition precedent contained in Section 3.02(b)
has been satisfied as of the Closing Date, and (ii) a Solvency Certificate from
the chief financial officer of the Borrower substantially in the form of Exhibit
D hereto.
 
(j)            The Administrative Agent shall have received a Notice of
Borrowing in accordance with Section 2.02(a).
 
Section 3.03        Determinations under Section 3.01 and 3.02. For the purposes
of determining whether the conditions precedent specified in Sections 3.01 and
3.02 have been satisfied, each Lender shall be deemed to have consented to,
approved, accepted or be satisfied with each document or other matter required
thereunder to be consented to, approved by, acceptable to or satisfactory to the
Lenders, unless the Administrative Agent shall have received notice from such
Lender prior to the Effective Date or the Closing Date, as applicable,
specifying its objection thereto.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
 
Section 4.01        Representations and Warranties of the Borrower. The Borrower
represents and warrants, as of the Effective Date and as of the Closing Date, as
follows:
 
(a)           The Borrower (i) is a corporation duly organized and validly
existing under the laws of the State of New Jersey and (ii) is duly qualified
and in good standing under the laws of New Jersey and each of the respective
states in which its principal operating facilities are located, except, with
respect to this clause (ii) only, in states where the failure to be so qualified
or in good standing would not reasonably be expected to result in a Material
Adverse Effect.
 
34

--------------------------------------------------------------------------------



(b)          The execution, delivery and performance by the Borrower of this
Agreement and the Notes (i) are within the Borrower’s corporate powers, have
been duly authorized by all necessary corporate action, and (ii) do not
contravene (x) the Borrower’s charter or by-laws or (y) except to the extent
such contravention would not (individually or in the aggregate) reasonably be
expected to have a Material Adverse Effect, law or any material contractual
restriction binding on the Borrower or, to the knowledge of the Borrower, any
other contractual restriction binding on the Borrower.
 
(c)           No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body is required for
the due execution, delivery and performance by the Borrower of this Agreement or
the Notes.
 
(d)          This Agreement and the Notes (when delivered hereunder) have been
duly executed and delivered and constitute the legal, valid and binding
obligations of the Borrower enforceable against the Borrower in accordance with
their respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.
 
(e)           (i) The consolidated balance sheets of the Borrower and its
Consolidated Subsidiaries as at September 30, 2016, and the related statements
of income and cash flows of the Borrower and its Consolidated Subsidiaries for
the fiscal year then ended, copies of which have been furnished to the
Administrative Agent, fairly present the consolidated financial condition of the
Borrower and its Consolidated Subsidiaries as at such date and the consolidated
results of the operations of the Borrower and its Consolidated Subsidiaries for
the fiscal year ended on such date, all in accordance with GAAP consistently
applied.
 
 (ii)      The unaudited consolidated balance sheets of the Borrower and its
Consolidated Subsidiaries as of March 31, 2017, and the related unaudited
consolidated statements of income and cash flows for the six months then ended
and set forth in the Borrower’s Report on Form 10-Q for the quarter ended March
31, 2017, copies of which have been furnished to the Administrative Agent,
fairly present, in conformity which GAAP applied on a basis consistent with the
financial statements referred to in clause (i) of this paragraph (e), the
consolidated financial position of the Borrower and its Consolidated
Subsidiaries as of such date and their consolidated results of operations and
cash flows for such six-month period (subject to normal year-end adjustments).
 
 (iii)      Since September 30, 2016, there has been no material adverse change
in the business, condition (financial or otherwise) or results of operations of
the Borrower and its Subsidiaries, taken as a whole, as shown on the
consolidated balance sheet as of such date and the related consolidated
statement of net income for the fiscal year then ended.
 
35

--------------------------------------------------------------------------------



(f)           There is no pending (or, to the Borrower’s knowledge, threatened)
action or proceeding against the Borrower or any of its Subsidiaries before any
court, governmental agency or arbitrator, in which there is likely to be an
adverse decision that (i) would have a material adverse effect on the business,
condition (financial or otherwise) or results of operations of the Borrower and
its Subsidiaries, taken as a whole, except as disclosed in filings made by the
Borrower with the SEC on or before the date that is five days prior to the date
hereof, or (ii) purports to affect the legality, validity, binding effect or
enforceability of this Agreement or any Note.
 
(g)          No proceeds of any Loan will be used directly or indirectly for the
purpose of purchasing or carrying margin stock (within the meaning of Regulation
U issued by the Board of Governors of the Federal Reserve System).
 
(h)          The Borrower and its Subsidiaries have filed (or have obtained
extensions of the time by which they are required to file) all United States
Federal income tax returns and all other material tax returns required to be
filed by them and have paid all taxes shown due on the returns so filed as well
as all other material taxes, assessments and governmental charges which have
become due, except such taxes, if any, as are being contested in good faith and
as to which adequate reserves have been provided and except for filings or
payments the failure of which to make would not (individually or in the
aggregate) reasonably be expected to have a Material Adverse Effect.
 
(i)            Each Plan, and, to the knowledge of the Borrower, each
Multiemployer Plan, is in compliance in all material respects with, and has been
administered in all material respects in compliance with, the applicable
provisions of ERISA, the Code and any other Federal or State law. Without
limiting the foregoing, neither the Borrower nor any of its Subsidiaries has
incurred any liability, other than premiums payable in the ordinary course of
business, to the PBGC established under ERISA in connection with any Plan or
Multiemployer Plan that would (individually or in the aggregate) reasonably be
expected to have a Material Adverse Effect.
 
(j)            The Borrower is not an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended.
 
(k)          No statement, information, report, representation, or warranty made
by the Borrower in this Agreement or furnished to the Administrative Agent or
any Lender by or on behalf of the Borrower in connection with this Agreement or
contained in any filing made by the Borrower with the SEC (taken as a whole with
all other information, including amendments and supplements then filed with the
SEC) contains any untrue statement of a material fact or omits any material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.
 
(l)            The Borrower and its Subsidiaries are, as of the Closing Date,
after giving effect to the Acquisition and the making of the Loans and
application of the proceeds thereof, on a consolidated basis, Solvent.
 
36

--------------------------------------------------------------------------------



(m)        Each of the Borrower and its Subsidiaries is in compliance with all
applicable statutes, regulations and orders of, and all applicable restrictions
imposed by, all governmental authorities, in respect of the conduct of its
business and the ownership of its property (including compliance with all
applicable Environmental Laws with respect to any real estate asset or governing
its business and the requirements of any permits issued under such Environmental
Laws with respect to any such real estate asset or the operations of the
Borrower or any of its Subsidiaries), except such non-compliance that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.
 
(n)          (i) The Borrower has implemented and maintains in effect policies
and procedures reasonably designed to ensure compliance by the Borrower, its
Subsidiaries and their respective officers, employees and agents with
Anti-Corruption Laws, Anti-Money Laundering Laws and applicable Sanctions, and
the Borrower, its Subsidiaries and their respective officers and to the
knowledge of the Borrower its directors, employees and agents, are in compliance
with Anti-Corruption Laws, Anti-Money Laundering Laws and applicable Sanctions
in all material respects. None of (a) the Borrower, any Subsidiary or any of
their respective officers, or, to the knowledge of the Borrower or such
Subsidiary, their respective directors or employees or (b) to the knowledge of
the Borrower, any agent of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person.
 
 (ii)      No part of the proceeds of the Loans will be used, directly or
indirectly, (x) for the purpose of financing any activities or business of or
with any Person that at such time is the subject of any Sanctions, with or in
any country or territory to the extent that such country or territory is the
subject of any Sanctions, or in any other manner that reasonably would be
expected to result in the Borrower or any Lender being in breach of any
Sanctions Laws, (y) for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of any
Anti-Corruption Law, or (z) in any way that would violate the USA PATRIOT Act or
any Anti-Money Laundering Laws.
 
ARTICLE V
COVENANTS OF THE BORROWER
 
Section 5.01        Affirmative Covenants. So long as any Loan or Note shall
remain unpaid or any Lender shall have any Commitment hereunder, the Borrower
covenants and agrees that, unless the Majority Lenders shall otherwise consent
in writing:
 
(a)           Corporate Existence, Compliance with Laws, Etc. The Borrower will
(i) maintain its corporate existence and (ii) comply, and cause each Subsidiary
to comply, with all applicable laws, statutes, rules, regulations and orders,
such compliance to include, without limitation, compliance with ERISA and
applicable Environmental Laws, except for any non-compliance which would not
(either individually or in the aggregate) reasonably be expected to have a
Material Adverse Effect. The Borrower will maintain in effect policies and
procedures reasonably designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.
 
37

--------------------------------------------------------------------------------



(b)          Taxes, Charges, Etc. The Borrower will, and will cause each of its
Subsidiaries to, pay and discharge, or cause to be paid and discharged, all
taxes, assessments and other governmental charges imposed upon it or any of its
Subsidiaries and its and their properties, or any part thereof or upon the
income or profits therefrom, as well as all claims for labor, materials or
supplies which if unpaid might by law become a Lien or charge upon any property
of the Borrower or any such Subsidiary, except such items as are being in good
faith appropriately contested by the Borrower or any of its Subsidiaries and as
to which appropriate reserves are being maintained and except for such items the
non-payment of which would not (either individually or in the aggregate)
reasonably be expected to have a Material Adverse Effect.
 
(c)           Performance of Material Obligations. The Borrower will, and will
cause each of its Subsidiaries to, perform and observe each contractual, legal
and other obligation binding upon the Borrower or such Subsidiary, as the case
may be, except where the failure to do so would not (either individually or in
the aggregate) reasonably be expected to have a Material Adverse Effect.
 
(d)          Books and Records; Inspection. The Borrower will, and will cause
each of its Subsidiaries to, keep adequate records and books of account, in
which complete entries will be made in accordance with GAAP and to permit
representatives of any Lender or the Administrative Agent, during normal
business hours, to examine, copy and make extracts from its books and records,
to inspect any of its properties, and to discuss its business and affairs with
its officers, all to the extent reasonably requested by such Lender or the
Administrative Agent (as the case may be).
 
(e)           Property. The Borrower will maintain, preserve and keep its own
and will cause its Subsidiaries to keep their principal plants and properties
and every part thereof in good repair, working order and condition and from time
to time make all needful and proper repairs, renewals, replacements, additions,
betterments and improvements thereto so that at all times the efficiency thereof
shall be fully preserved and maintained, except in each case when the failure to
do so would not (either individually or in the aggregate) reasonably be expected
to have a Material Adverse Effect.
 
(f)           Insurance. The Borrower will, and will cause each of its
Subsidiaries to, maintain insurance with financially sound and reputable
insurance companies, and with respect to property and risks of a character
usually maintained by corporations engaged in the same or similar business
similarly situated, against loss, damage and liability of the kinds and in the
amounts customarily maintained by such corporations.
 
(g)          Reporting Requirements. The Borrower will furnish to the
Administrative Agent (who will furnish to the Lenders):
 
(i)      as soon as available and in any event within 50 days after the end of
each of the first three quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries as
of the end of such quarter and consolidated statements of income and cash flows
of the Borrower and its Consolidated Subsidiaries for the period commencing at
the end of the previous fiscal year and ending with the end of such quarter,
certified by the chief financial officer of the Borrower;
 
38

--------------------------------------------------------------------------------



(ii)      as soon as available and in any event within 100 days after the end of
each fiscal year of the Borrower, a copy of the annual report for such year for
the Borrower and its Consolidated Subsidiaries, containing consolidated
financial statements for such year certified in a manner acceptable to the SEC
by Ernst & Young, L.L.P. or other independent public accountants acceptable to
the Majority Lenders including a report and opinion of such accountants prepared
in accordance with the standards of the Public Company Accounting Oversight
Board and not subject to any going concern or like qualification or exception or
any qualification or exception as to the scope of such audit;
 
(iii)      as soon as possible and in any event within five days after the
occurrence of each Default and each Event of Default continuing on the date of
such statement, a statement of the chief financial officer of the Borrower
setting forth details of such Default or Event of Default and the action which
the Borrower has taken and proposes to take with respect thereto;
 
(iv)      promptly after the sending or filing thereof, copies of all reports
which the Borrower sends to its security holders generally, and copies of all
reports and registration statements which the Borrower or any Subsidiary of the
Borrower files with the SEC or any national securities exchange;
 
(v)      such other information respecting the condition or operations,
financial or otherwise, of the Borrower or any of its Subsidiaries as any Lender
through the Administrative Agent may from time to time reasonably request; and
 
(vi)      together with the financial statements delivered pursuant to clauses
(i) and (ii) above, a certificate of the Chief Financial Officer, Treasurer or
Assistant Treasurer of the Borrower, in form and substance reasonably
satisfactory to the Administrative Agent, setting forth calculations
demonstrating compliance with the covenants set forth in Section 5.02(e).
 
Reports and financial statements required to be delivered by the Borrower
pursuant to clauses (i), (ii) and (iv) of this Section 5.01(g) shall be deemed
to have been delivered on the date on which it posts such reports, or reports
containing such financial statements, on its website on the Internet at
www.bd.com or when such reports, or reports containing such financial statements
are posted on the SEC’s website at www.sec.gov; provided that it shall deliver
paper copies of the reports and financial statements referred to in clauses (i),
(ii) and (iv) of this Section 5.01(g) to the Administrative Agent or any Lender
who requests it to deliver such paper copies until written notice to cease
delivering paper copies is given by the Administrative Agent; provided, further,
that in every instance it shall provide paper copies of the certificate required
by clause (vi) to the Administrative Agent until such time as the Administrative
Agent shall provide it written notice otherwise.
 
39

--------------------------------------------------------------------------------



(h)          Use of Proceeds. The Borrower will use the proceeds of the Loans to
fund, in part, the Acquisition and to pay fees and expenses in connection with
the Transactions; provided that neither the Administrative Agent nor any Lender
shall have any responsibility as to the use of any such proceeds.
 
Section 5.02        Negative Covenants. So long as any Loan or Note shall remain
unpaid or any Lender shall have any Commitment hereunder, the Borrower covenants
and agrees that, without the written consent of the Majority Lenders:
 
(a)           Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, at any time create, assume or suffer to exist any Lien upon or
with respect to any of its properties, whether now owned or hereafter acquired,
or assign, or permit any of its Subsidiaries to assign, any right to receive
income, in each case to secure or provide for the payment of any Debt of any
Person, other than:
 
(i)      Liens existing on assets of any Person at the time such Person becomes
a Subsidiary of the Borrower and not created in contemplation of such event;
 
(ii)      Liens on assets securing Debt of the Borrower or any Subsidiary of the
Borrower incurred or assumed for the purpose of financing all or any part of the
cost of acquiring, constructing or improving such assets; provided that such
Lien attaches to such assets concurrently with or within 180 days after the
acquisition thereof or completion of construction or improvements thereof, as
applicable;
 
(iii)      Liens on assets of any Person existing at the time such Person is
merged or consolidated with or into the Borrower or a Subsidiary of the Borrower
and not created in contemplation of such event;
 
(iv)      Liens existing on assets prior to the acquisition thereof by the
Borrower or a Subsidiary of the Borrower and not created in contemplation of
such acquisition;
 
(v)      Liens in connection with the issuance of tax-exempt industrial
development bonds;
 
(vi)      Liens on deposits or cash equivalents, if any, in favor of the Issuing
Banks (as defined in the Revolving Credit Agreement) to cash collateralize or
otherwise secure the obligations of a Defaulting Lender (as defined in the
Revolving Credit Agreement) to fund risk participations under the Revolving
Credit Agreement;
 
(vii)      Liens securing Capital Lease Obligations;
 
40

--------------------------------------------------------------------------------



(viii)      Liens arising in connection with any Permitted Securitization and
any amendment, renewal, increase or extension thereof; provided that such Liens
shall only apply to the receivables of the Borrower or any Subsidiary, as
applicable, subject to the Permitted Securitization and any assets related
thereto, as applicable;
 
(ix)      Liens arising out of the refinancing, extension, renewal or refunding
of any Debt of the Borrower or any Subsidiary of the Borrower secured by any
Lien permitted by any of the foregoing clauses of this Section 5.02(a); provided
that such Debt is not increased (except by fees, interest, expenses and other
charges in connection with or arising out of such refinancing, extension,
renewal or refunding) and is not secured by any additional assets;
 
(x)      Liens on property of a member of Borrower or any Subsidiary of the
Borrower in favor of the United States or any State thereof, or any department,
agency or instrumentality or political subdivision of the United States or any
State thereof, or in favor of any other country, or any political subdivision
thereof, to secure partial, progress, advance or other payments pursuant to any
contract or statute; and
 
(xi)      additional Liens; provided that the aggregate principal amount of Debt
secured thereby shall not exceed $100,000,000 in the aggregate at any one time
outstanding.
 
(b)          Mergers, Etc. The Borrower will not merge or consolidate with or
into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of the
assets (whether now owned or hereafter acquired) of the Borrower and its
Subsidiaries (taken as a whole) to any Person, except that the Borrower may
merge or consolidate with or into any other Person so long as (i) immediately
after giving effect to such transaction, no Default or Event of Default would
exist and (ii)(x) the Borrower is the surviving corporation or (y) the surviving
Person (1) is a corporation organized and validly existing under the laws of the
United States of America or any State thereof or the District of Columbia, (2)
has long-term senior unsecured, unguaranteed debt securities rated no lower than
the lower of (A) Ba1 by Moody’s or BBB by Standard & Poor’s or (B) the rating
assigned by Moody’s and Standard & Poor’s to the Rated Securities immediately
prior to such transaction, (3) expressly assumes all of the Borrower’s
obligations under this Agreement and (4) provides such information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act, as is reasonably
requested in writing by the Administrative Agent and such other approvals,
opinions or documents consistent with the requirements in Section 3.01 hereof as
the Administrative Agent (in consultation with the Lenders) may reasonably
request.
 
(c)           Transactions with Affiliates. Except as expressly permitted by
this Agreement, the Borrower will not, nor will it permit any of its
Subsidiaries to, directly or indirectly, make any investment in an Affiliate,
transfer, sell, lease, assign or otherwise dispose of any property to an
Affiliate, merge into or consolidate with or purchase or acquire property from
an Affiliate or enter into any other transaction directly or indirectly with or
for the benefit of an Affiliate (including, without limitation, guarantees and
assumptions of obligations of an Affiliate); provided that:
 
(i)      any Affiliate who is an individual may serve as a director, officer or
employee of the Borrower or any of its Subsidiaries and receive reasonable
compensation for his or her services in such capacity;
 
41

--------------------------------------------------------------------------------



(ii)      the Borrower and its Subsidiaries may enter into transactions with
Affiliates if the monetary or business consideration arising therefrom would be
substantially as advantageous to the Borrower and its Subsidiaries as the
monetary or business consideration that would obtain in a comparable transaction
with a Person not an Affiliate; and
 
(iii)      the foregoing provisions of this Section 5.02(c) shall not prohibit
(x) the Borrower or any Subsidiary from declaring or paying any lawful dividend
or other payment ratably in respect to all of its capital stock of the relevant
class or (y) transactions between or among the Borrower and its Subsidiaries not
involving any other Affiliates.
 
(d)          Change in Nature of Business. The Borrower will not make any
material change in the nature of the business of the Borrower and its
Subsidiaries taken as a whole as carried on at the date hereof.
 
(e)           Financial Covenants. The Borrower will not permit (i) the Interest
Coverage Ratio as of the last day of any fiscal quarter of the Borrower to be
less than 4.00:1.00 or (ii) the Leverage Ratio as of the last day of any fiscal
quarter of the Borrower following the Closing Date to be greater than (1)
6.00:1.00 from the Closing Date until and including the first fiscal quarter
ended after the Closing Date, (2) 5.75:1.00 for the subsequent four fiscal
quarters thereafter, (3) 5.25:1.00 for the subsequent four fiscal quarters
thereafter and (4) 4.50:1.00 thereafter.
 
(f)           Subsidiary Indebtedness. The Borrower will not permit any of its
Subsidiaries (unless such Subsidiary has guaranteed the Obligations pursuant to
a guarantee which is reasonably satisfactory to the Administrative Agent) to
create, incur, assume or permit to exist any Debt, or become or remain liable
(contingent or otherwise) to do any of the foregoing, except for the following:
 
(i)      Debt of any Subsidiary of the Borrower existing on the date hereof and
listed on Schedule III and extensions, renewals and replacements of any such
Debt; provided that such extending, renewal or replacement Debt (i) shall not be
Debt of an obligor that was not an obligor with respect to the Debt being
extended, renewed or replaced, (ii) shall not be in a principal amount that
exceeds the principal amount of the Debt being extended, renewed or replaced
(plus any accrued but unpaid interest and redemption premium payable by the
terms of such Debt thereon and reasonable refinancing or renewal fees, costs and
expenses), (iii) shall not have an earlier maturity date or shorter weighted
average life than the Debt being extended, renewed or replaced and (iv) shall be
subordinated to the Debt incurred hereunder on terms (if any) at least as
favorable to the Lenders as the Debt being extended, renewed or replaced;
 
42

--------------------------------------------------------------------------------



(ii)      guarantees by any Subsidiary of the Borrower of Debt of other
Subsidiaries of the Borrower otherwise permitted under this Section 5.02(f);
 
(iii)      Debt owed by Subsidiaries of the Borrower to the Borrower or any of
its Subsidiaries;
 
(iv)      Debt of any Receivables Subsidiary in connection with any Permitted
Securitization;
 
(v)      Debt of any Subsidiary of the Borrower incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Debt assumed by any Subsidiary of
the Borrower in connection with the acquisition of any such assets or secured by
a Lien on any such assets prior to the acquisition thereof; provided that such
Debt is incurred prior to or within 180 days after such acquisition or the
completion of such construction or improvement;
 
(vi)      Debt of any Subsidiary of the Borrower in respect of letters of credit
issued on behalf of such Subsidiary in the ordinary course of business;
 
(vii)      Debt owed to any Person (including obligations in respect of letters
of credit for the benefit of such Person) providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;
 
(viii)      Debt arising from agreements of any Subsidiary of the Borrower
providing for indemnification, adjustment of purchase or acquisition price or
similar obligations, in each case, incurred or assumed in connection with any
acquisition or the disposition of any business, assets or a Subsidiary of the
Borrower not prohibited by this Agreement;
 
(ix)      Debt consisting of the financing of insurance premiums in the ordinary
course of business;
 
(x)      Acquired Debt of Subsidiaries, so long as such Debt is not guaranteed
by, or otherwise of recourse to, the Borrower;
 
(xi)      Debt arising from the honoring by a bank or financial institution of a
check or similar instrument drawn against insufficient funds in the ordinary
course of business, so long as such Debt is repaid within five Business Days;
 
43

--------------------------------------------------------------------------------



(xii)      Debt of any Subsidiary in respect of performance bonds, bid bonds,
appeal bonds, surety bonds, performance and completion guarantees and similar
obligations (other than in respect of other Debt for borrowed money), in each
case provided in the ordinary course of business;
 
(xiii)      Debt of a Subsidiary in respect of non-speculative Swap Agreements
relating to the business or operations of such Subsidiary;
 
(xiv)      any Debt arising as a result of short-term sale and repurchase
transactions entered into by a Subsidiary on market terms and in respect of
marketable securities held for investment purposes where the applicable
Subsidiary enters into back to back, foreign exchange, swap or derivative
transaction in the ordinary course of business; provided that the amount of such
Debt doesn’t exceed the principal amount of the securities sold;
 
(xv)      Debt under local lines of credit and working capital facilities of
Subsidiaries organized under the laws of jurisdictions other than the United
States, any State thereof or the District of Columbia in an aggregate principal
amount not exceeding $250,000,000 at any time outstanding; and
 
 (xvi)      other Debt of the Subsidiaries in an aggregate principal amount not
exceeding an amount equal to 10% of Consolidated Net Tangible Assets at any time
outstanding.
 
ARTICLE VI
EVENTS OF DEFAULT
 
Section 6.01        Events of Default. If any of the following events (“Events
of Default”) shall occur and be continuing:
 
(a)           The Borrower shall fail to pay any principal of any Loan when the
same becomes due and payable; or the Borrower shall fail to pay any interest on
any Loan or any fee or other amount payable hereunder or under the Notes when
due and such failure remains unremedied for three Business Days; or
 
(b)          Any representation or warranty made by the Borrower herein or by
the Borrower (or any of its officers) in connection with this Agreement shall
prove to have been incorrect in any material respect when made; or
 
(c)           (i) The Borrower shall fail to perform or observe any term,
covenant or agreement contained in Section 5.01(g)(iii) (solely with respect to
the occurrence of an Event of Default), 5.01(i) or 5.02; (ii) the Borrower shall
fail to perform or observe any term, covenant or agreement contained in Section
5.01(g)(iii) (solely with respect to the occurrence of a Default) and such
failure remains unremedied for five days after the Borrower has knowledge
thereof, or (iii) the Borrower shall fail to perform or observe any other term
or covenant of this Agreement on its part to be performed or observed, and such
failure remains unremedied for 30 days after notice thereof shall have been
given to the Borrower by the Administrative Agent or any Lender; or
 
44

--------------------------------------------------------------------------------



(d)          The Borrower or any of its Subsidiaries shall fail to pay any
principal of or premium or interest on any other Debt of the Borrower or such
Subsidiary which is outstanding in a principal amount of at least $200,000,000
in the aggregate when the same becomes due and payable (whether at scheduled
maturity, by required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate the maturity of such Debt or, in the case of Debt of
the Borrower or any of its Subsidiaries which is outstanding in a principal
amount of at least $200,000,000 in the aggregate, to permit the holders (or the
agent or other representative of such holders) to accelerate the maturity of
such Debt; or any such Debt shall be declared to be due and payable, or required
to be prepaid (other than by a regularly scheduled required prepayment),
redeemed, purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Debt shall be required to be made, in each case prior to the stated
maturity thereof; or
 
(e)           The Borrower or any of its Subsidiaries shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any of its Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against the Borrower
or any of its Subsidiaries, such proceeding shall remain undismissed or unstayed
for a period of 60 days; or the Borrower or any of its Subsidiaries shall take
any corporate action to authorize any of the actions set forth above in this
subsection (e); or
 
(f)           Any judgment or order for the payment of money in excess of
$200,000,000 shall be rendered against the Borrower or any of its Subsidiaries
and either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order and such proceedings shall not have been stayed or
(ii) there shall be any period of 30 consecutive days during which such judgment
or order shall remain unpaid and a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect; or
 
(g)          A Change in Control shall occur; or
 
(h)          The Borrower shall incur a liability to a Plan, a Multiemployer
Plan or PBGC (or any combination of the foregoing) that would (either
individually or in the aggregate) materially adversely affect the business,
condition (financial or otherwise) or results of operations of the Borrower and
its Subsidiaries (taken as a whole); or
 
45

--------------------------------------------------------------------------------



(i)            (i) At any time after its execution and delivery, any material
provision of this Agreement or any other Loan Document ceases to be in full
force and effect against the Borrower (other than as expressly permitted
hereunder or by reason of the satisfaction in full of the obligations hereunder
in accordance with the terms hereof) or shall be declared null and void or (ii)
the Borrower shall contest the validity or enforceability of any Loan Document
in writing or deny in writing that it has any further liability under any Loan
Document to which it is a party;
 
then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Majority Lenders, by notice to the Borrower, at
any time prior to the Closing Date during which an Event of Default pursuant to
Section 6.01(a) has occurred and is continuing, declare the Commitments to be
terminated, whereupon the same shall forthwith terminate, and (ii) shall at the
request, or may with the consent, of the Majority Lenders, by notice to the
Borrower, at any time following the Closing Date during which any Event of
Default has occurred and is continuing, declare the Loans, all interest thereon
and all other amounts payable under this Agreement to be forthwith due and
payable, whereupon the Loans, all such interest and all such amounts shall
become and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Borrower; provided, however, that in the event of an actual or deemed entry of
an order for relief with respect to the Borrower under the Federal Bankruptcy
Code, (A) the Commitments of each Lender shall automatically be terminated and
(B) the Loans, all such interest and all such amounts shall automatically become
and be due and payable, without presentment, demand, protest or any notice of
any kind, all of which are hereby expressly waived by the Borrower.
 
From the date hereof to and including the earlier of the Commitment Termination
Date and the funding of the Loans on the Closing Date, and notwithstanding (i)
that any representation given as a condition to the Effective Date (excluding
the Specified Representations and Acquisition Representations constituting
conditions under Section 3.02(g)) was incorrect, (ii) any failure by the
Borrower to comply with the provisions of Article V (excluding compliance on the
Closing Date with the provisions of Article V that are conditions to the Closing
Date under Section 3.02), (iii) any provision to the contrary in this Agreement
or (iv) that any condition to the Effective Date may subsequently be determined
not to have been satisfied, neither the Administrative Agent nor any Lender
shall be entitled (unless an Event of Default under Section 6.01(a) (solely with
respect to fees) or 6.01(e) (solely with respect to the Borrower) shall have
occurred and is continuing) to: (a) cancel any of its Commitments, (b) rescind,
terminate or cancel this Agreement or any of its Commitments or exercise any
right or remedy hereunder, to the extent to do so would prevent, limit or delay
the making of its Loan, (c) refuse to participate in making its Loan or (d)
exercise any right of set-off or counterclaim in respect of its Loan to the
extent to do so would prevent, limit or delay the making of its Loan; provided
that the conditions set forth in Section 3.02 are satisfied. Furthermore, (a)
the rights and remedies of the Lenders and the Administrative Agent shall not be
limited in the event that any condition set forth Section 3.02 is not satisfied
on the Closing Date and (b) from the Closing Date after giving effect to the
funding of the Loans on such date, all of the rights, remedies and entitlements
of the Administrative Agent and the Lenders shall be available notwithstanding
that such rights were not available prior to such time as a result of the
foregoing.
 
46

--------------------------------------------------------------------------------



ARTICLE VII
THE ADMINISTRATIVE AGENT
 
Section 7.01        Authorization and Authority. Each of the Lenders hereby
irrevocably appoints the Administrative Agent to act on its behalf as the
administrative agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article VII are solely for the benefit of the
Administrative Agent and the Lenders, and the Borrower shall not have rights as
a third-party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Document (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.
 
Section 7.02        Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
 
Section 7.03        Exculpatory Provisions. (a) The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents, and its duties hereunder and thereunder shall be
administrative in nature. Without limiting the generality of the foregoing, the
Administrative Agent:
 
(i)      shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;
 
(ii)      shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
 
47

--------------------------------------------------------------------------------



(iii)      shall not, except as expressly set forth herein and in other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
 
(b)          The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Majority
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 6.01 and 8.01), or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default or Event of Default unless and until notice describing such Default or
Event of Default is given to the Administrative Agent in writing by the Borrower
or a Lender.
 
(c)           The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement or any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article III or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
 
Section 7.04        Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
 
48

--------------------------------------------------------------------------------



Section 7.05        Indemnification. The Lenders severally agree to indemnify
the Administrative Agent (to the extent not reimbursed by the Borrower), ratably
according to the respective principal amounts of the Loans then owed to them (or
if no Loans are at the time outstanding, ratably according to the respective
amounts of their Commitments), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or any action taken or omitted by
the Administrative Agent under this Agreement; provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Administrative Agent’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. Without limiting the foregoing, each Lender agrees to reimburse the
Administrative Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including reasonable counsel fees) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, to the extent that the
Administrative Agent is not reimbursed for such expenses by the Borrower.
 
Section 7.06        Delegation of Duties. The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub agents appointed by
the Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the Commitments as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub agents.
 
Section 7.07        Resignation of Administrative Agent.
 
(a)           The Administrative Agent may at any time give notice of its
resignation to the Lenders and the Borrower. Upon receipt of any such notice of
resignation, the Majority Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no such successor shall have been so
appointed by the Majority Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Majority Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to), on behalf of the Lenders, appoint a successor
Administrative Agent. Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
 
49

--------------------------------------------------------------------------------



(b)          If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Majority Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor. If no such successor shall
have been so appointed by the Majority Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Majority Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.
 
(c)           With effect from the Resignation Effective Date or the Removal
Effective Date, as applicable, (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder (except that in
the case of any collateral security held by the Administrative Agent on behalf
of the Lenders hereunder, the retiring or removed Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Majority
Lenders appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent (other
than any rights to indemnity payments owed to the retiring or removed
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder, the provisions of this
Article and Section 8.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.
 
Section 7.08        Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent, any syndication agent, any documentation agent or any
other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
Section 7.09        No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, syndication agents or
documentation agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement, except in its capacity, as
applicable, as the Administrative Agent or a Lender. No Arranger or
documentation agent shall have or be deemed to have any fiduciary relationship
with any Lender.  Each Lender acknowledges that it has not relied, and will not
rely, on the Arrangers or the documentation agents in deciding to enter into
this Agreement or any other Loan Document or in taking or not taking any action
hereunder or thereunder.
 
50

--------------------------------------------------------------------------------



Section 7.10        Administrative Agent May File Proofs of Claim. In case of
the pendency of any proceeding under any Debtor Relief Law the Administrative
Agent (irrespective of whether the principal of any Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:
 
(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and Loans of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.04, 2.11, 2.15, 7.05 and 8.04) allowed in
such judicial proceeding; and
 
(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and Loans of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.03, 2.11, 2.15, 7.05 and 8.04.
 
ARTICLE VIII
MISCELLANEOUS
 
Section 8.01        Amendments, Etc. No amendment or waiver of any provision of
this Agreement nor consent to any departure by the Borrower therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Majority Lenders, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by (a) all the Lenders, do any of the following: (i) waive any of the
conditions specified in Section 3.01, (ii) change the percentage of the
Commitments or of the aggregate unpaid principal amount of the Loans, or the
number of Lenders (including the definition of “Majority Lenders”), that shall
be required for the Lenders or any of them to take any action hereunder or (iii)
amend this Section 8.01; and (b) by each Lender directly affected thereby do any
of the following: (i) increase the Commitments of such Lender (it being
understood that amendments or waivers of conditions precedent, representations,
covenants, Defaults or Events of Default shall not constitute an increase in the
Commitment of any Lender) or subject such Lender to any additional obligations,
(ii) reduce the principal of, or rate of interest on, the Loans or any fees or
other amounts payable hereunder or (iii) postpone the Commitment Termination
Date, the Maturity Date or any date fixed for any payment of principal of, or
interest on, the Loans or any fees or other amounts payable hereunder or (iv)
amend the pro rata provisions of Section 2.04 or Section 2.15; provided,
further, that no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above to
take such action, affect the rights or duties of the Administrative Agent under
this Agreement or any Note. This Agreement and any other Loan Documents
constitute the entire agreement of the parties with respect to the subject
matter hereof and thereof. Notwithstanding anything to the contrary contained in
this Section 8.01, this Agreement may be amended, supplemented and waived with
the consent of the Administrative Agent at the request of the Borrower without
the need to obtain the consent of any other Lender if such amendment, supplement
or waiver is delivered in order to cure any ambiguity, typographical error,
defect or inconsistency so long as such amendment, supplement or waiver does not
impose additional obligations on, or otherwise adversely affect the interests
of, any Lender; provided that the Administrative Agent shall promptly give the
Lenders a copy of any such amendment, supplement or waiver upon the execution
thereof.
 
51

--------------------------------------------------------------------------------



Section 8.02        Notices, Etc. (a) Notices Generally. All notices and other
communications provided for herein shall be in writing and shall be delivered by
electronic transmission or by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile as follows:
 

(i)
if to the Borrower, to:

 
Becton, Dickinson and Company
1 Becton Drive
Franklin Lakes, New Jersey 07417-1880
Attention: John E. Gallagher – Senior Vice President, Corporate Finance,
Controller and Treasurer
Facsimile No.: (201) 847-5227
Telephone No.: (201) 847-7260)
 

(ii)
if to the Administrative Agent, to:

 
Citibank, N.A.
1615 Brett Road, Building #3
New Castle, DE, 19720
Attention: Agency Operations
Facsimile No. (646) 274-5080
Telephone No. (302) 894-6010
 
 (iii)      if to a Lender, to it at its address (or facsimile number) set forth
in its Administrative Questionnaire.
 
52

--------------------------------------------------------------------------------



Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b); provided that materials required to be delivered pursuant to
Section 5.01(g)(i), (ii) or (iv) may be delivered to the Administrative Agent as
specified in Section 5.01. All such notices and communications shall, when
mailed or faxed (or transmitted by electronic other communication), be effective
when deposited in the mail or fax (or transmitted by electronic communication),
respectively, except that notices and communications to the Administrative Agent
pursuant to Article II or VII shall not be effective until received by the
Administrative Agent.
 
(b)          Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including email and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
 
(c)           Change of Address, etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.
 
(d)          Platform.
 
(i)      The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to Lenders by
posting the Communications on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”).
 
53

--------------------------------------------------------------------------------



(ii)      The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Communications through
the Platform. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of the Borrower pursuant to any Loan Document or the transactions contemplated
herein which is distributed to the Administrative Agent or any Lender by means
of electronic communications pursuant to this Section, including through the
Platform.
 
Section 8.03        No Waiver; Remedies. No failure on the part of any Lender or
the Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
 
Section 8.04        Costs, Expenses and Indemnification.
 
(a)           The Borrower agrees to pay and reimburse within 30 days after
demand all costs and expenses of the Administrative Agent in connection with the
preparation, execution, delivery, administration, modification and amendment of
this Agreement, the other Loan Documents and the other documents to be delivered
hereunder, including, without limitation, the reasonable fees and out-of-pocket
expenses of counsel for the Administrative Agent with respect thereto and with
respect to advising the Administrative Agent as to its rights and
responsibilities under this Agreement and the other Loan Documents. The Borrower
further agrees to pay on demand all costs and expenses, if any (including,
without limitation, reasonable counsel fees and expenses of the Administrative
Agent and each of the Lenders), incurred by the Administrative Agent or any
Lender in connection with the enforcement (whether through negotiations, legal
proceedings or otherwise) of this Agreement, the other Loan Documents and the
other documents to be delivered hereunder, including, without limitation,
reasonable counsel fees and expenses in connection with the enforcement of
rights under this Section 8.04(a).
 
54

--------------------------------------------------------------------------------



(b)          The Borrower hereby indemnifies the Administrative Agent, CGMI,
each syndication agent, each documentation agent, each Arranger, each Lender and
each of their respective Related Parties (each, an “Indemnified Party”) from and
against any and all claims, damages, losses, liabilities and expenses
(including, without limitation, fees and disbursements of counsel), joint or
several, that may be incurred by or asserted or awarded against any Indemnified
Party, in each case arising out of or in connection with or relating to any
investigation, litigation or proceeding or the preparation of any defense with
respect thereto arising out of or in connection with or relating to this
Agreement, the other Loan Documents or the Transactions or any use made or
proposed to be made with the proceeds of the Loans, whether or not such
investigation, litigation or proceeding is brought by the Borrower, any of its
shareholders or creditors, an Indemnified Party or any other Person, or an
Indemnified Party is otherwise a party thereto, and whether or not any of the
conditions precedent set forth in Article III are satisfied or the other
transactions contemplated by this Agreement are consummated, except to the
extent such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
(i) from such Indemnified Party’s gross negligence or willful misconduct, (ii)
from a breach of this Agreement by such Indemnified Party or (iii) from disputes
among such Indemnified Parties other than any claims against the Administrative
Agent in its capacity or in fulfilling its role as agent with respect to this
Agreement and other than any claims arising out of any act or omission on the
part of the Borrower or its Affiliates; provided that, any legal expenses shall
be limited to one counsel for all Indemnified Parties taken as a whole and if
reasonably necessary, a single local counsel for all Indemnified Parties taken
as a whole in each relevant jurisdiction (which may be a single local counsel
acting in multiple jurisdictions) and, solely in the case of an actual or
perceived conflict of interest, one additional counsel in each relevant
jurisdiction to each group of affected Indemnified Parties similarly situated
taken as a whole.
 
The Borrower hereby further agrees that no Indemnified Party shall have any
liability (whether direct or indirect, in contract, tort or otherwise) to the
Borrower for or in connection with or relating to this Agreement, the other Loan
Documents or the transactions contemplated hereby or thereby or any use made or
proposed to be made with the proceeds of the Loans or any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the transactions
contemplated hereby, except to the extent direct damages (as opposed to special,
indirect, consequential or punitive damages (including, without limitation, any
loss of profits, business or anticipated savings)) are found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct; provided
that nothing in this paragraph shall be deemed to constitute a waiver of any
claim the Borrower may have, or to exculpate any Person from any liability that
such Person may have to the Borrower, for breach by such Person of its
obligations under this Agreement. In no event shall any Indemnified Party have
any liability to the Borrower or any other Person for any indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) in connection with or relating to this Agreement, the
other Loan Documents or the transactions contemplated hereby or thereby.
 
55

--------------------------------------------------------------------------------



(c)           If any payment of principal of, or Conversion or Continuation of,
any Eurodollar Rate Loan is made other than on the last day of an Interest
Period for such Loan, as a result of acceleration of the maturity of the Notes
pursuant to Section 6.01 or for any other reason (other than a payment or
Conversion pursuant to Section 2.12), or the Borrower fails (for a reason other
than the failure of such Lender to make an Loan) to prepay, borrow, Continue or
Convert any Loan other than a Base Rate Loan on the date or in the amount
notified by the Borrower, the Borrower shall pay (subject to the last sentence
of this Section 8.04(c)) to the Administrative Agent for the account of such
Lender any amounts required to compensate such Lender for any additional losses,
costs or expenses which it may reasonably incur as a result of such payment,
Continuation, Conversion or failure to prepay, borrow, Continue or Convert,
including, without limitation, any loss (excluding loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by any Lender to fund or maintain such Loan.
The Borrower shall pay amounts owing to any Lender pursuant to this Section
8.04(c) within 30 days after receipt from such Lender of a certificate setting
forth in reasonable detail the calculation of the amount such Lender is entitled
to claim under this Section 8.04(c) (which certificate shall be conclusive and
binding for all purposes, absent manifest error).
 
Section 8.05        Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default under Section 6.01(a) or (ii) the making of
the request or the granting of the consent specified by Section 6.01 to
authorize the Administrative Agent to declare the Loans and Notes due and
payable pursuant to the provisions of Section 6.01, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender or such Affiliate to or for
the credit or the account of the Borrower (all such deposits and other
indebtedness being herein called “Obligations”) against any and all of the
obligations of the Borrower now or hereafter existing under this Agreement and
any Note held by such Lender, whether or not such Lender shall have made any
demand under this Agreement or such Note and although the Obligations may be
contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.16 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. Each Lender agrees promptly to
notify the Borrower after any such set-off and application made by such Lender
or such Affiliate; provided that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of each Lender
and its Affiliate under this Section are in addition to other rights and
remedies (including, without limitation, other rights of set-off) which such
Lender or such Affiliate may have.
 
Section 8.06        Binding Effect. This Agreement shall become effective when
the Effective Date shall have occurred, and thereafter shall be binding upon and
inure to the benefit of the Borrower, the Administrative Agent, each Arranger
and each Lender and their respective successors and assigns, except that the
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of all of the Lenders.
 
56

--------------------------------------------------------------------------------



Section 8.07        Assignments and Participations.
 
(a)           Successors and Assigns Generally. No Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of paragraph (b) of this Section,
(ii) by way of participation in accordance with the provisions of paragraph (d)
of this Section, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of paragraph (e) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in paragraph (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
 
(b)          Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it); provided that (in each case with respect to any Facility) any
such assignment shall be subject to the following conditions:
 
(i)      Minimum Amounts.
 
(A)       in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender, no minimum amount
need be assigned; and
 
(B)        in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
a “Trade Date” is specified in the Assignment and Assumption, as of such Trade
Date) shall not be less than $2,500,000 and increments of $1,000,000 in excess
thereof, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed).
 
(ii)      Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.
 
(iii)      Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition, (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender or an Affiliate of a Lender; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within ten Business Days after
having received electronically, by hand or by overnight courier, at the notice
address specified by the Borrower in Section 8.02, a written request for such
consent and (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender or an Affiliate of such Lender.
 
57

--------------------------------------------------------------------------------



(iv)      Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
 
(v)      No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute a Defaulting Lender or a
Subsidiary thereof.
 
(vi)      No Assignment to Natural Persons. No such assignment shall be made to
a natural Person (or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural Person).
 
(vii)      Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.11 and 8.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.
 
58

--------------------------------------------------------------------------------



(c)           Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrower, shall maintain at one of its offices in the United
States a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.
 
(d)          Participations. Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a natural Person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person, or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment, the Loans owing to it and the Note or Notes held by it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (iii) the Borrower, the
Administrative Agent and Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 7.05 with respect to any payments made by such Lender to
its Participant(s).
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clause (a) of the first
proviso of Section 8.01 that affects such Participant. The Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.11, 8.04(c) and
2.14 (subject to the requirements and limitations therein, including the
requirements under Section 2.14 (it being understood that the documentation
required under Section 2.14 shall be delivered to the participating Lender)) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 8.12 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 2.11 or 2.14, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a change in law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 8.12 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 8.05 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.15 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
 
59

--------------------------------------------------------------------------------



(e)           Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
 
Section 8.08        Governing Law; Submission to Jurisdiction. (a) Governing
Law. This Agreement and the Notes and any claims, controversy, dispute or cause
of action (whether in contract or tort or otherwise) based upon, arising out of
or relating to this Agreement or any Note (except, as to any Note, as expressly
set forth therein) and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the law of the State of New York
; provided that, the laws of the State of Delaware will govern (i) whether a
Target Material Adverse Effect has occurred, (ii) compliance with any
Acquisition Representations and (iii) whether the Acquisition has been
consummated in accordance with the terms of the Acquisition Agreement.
 
(b)          Jurisdiction. Each party hereto irrevocably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or equity, whether in contract or in tort or
otherwise, against any other party, or any Related Party of a party hereto in
any way relating to this Agreement or any Note or the transactions relating
hereto or thereto, in any forum other than the courts of the State of New York
sitting in New York County, and of the United States District Court of the
Southern District of New York sitting in New York County, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.
 
(c)           Waiver of Venue. The Borrower irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any Note in any court referred
to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
 
(d)          Service of Process. Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 8.02. Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by applicable law.
 
60

--------------------------------------------------------------------------------



Section 8.09        Severability. In case any provision in this Agreement or in
any Note shall be held to be invalid, illegal or unenforceable, such provision
shall be severable from the rest of this Agreement or such Note, as the case may
be, and the validity, legality and enforceability of the remaining provisions
shall not in any way be affected or impaired thereby.
 
Section 8.10        Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
 
Section 8.11        Survival. The obligations of the Borrower under Sections
2.08, 2.11, 2.14 and 8.04, and the obligations of the Lenders under Section
7.05, shall survive the repayment of the Loans, the termination of the
Commitments and the termination of this Agreement. In addition, each
representation and warranty made, or deemed to be made by any Notice of
Borrowing, herein or pursuant hereto shall survive the making of such
representation and warranty, and no Lender shall be deemed to have waived, by
reason of making any Loan, any Default or Event of Default that may arise by
reason of such representation or warranty proving to have been false or
misleading, notwithstanding that such Lender or the Administrative Agent may
have had notice or knowledge or reason to believe that such representation or
warranty was false or misleading at the time such extension of credit was made.
 
Section 8.12        Substitution of Lender. If (a) the obligation of any Lender
to make, Continue or otherwise maintain Eurodollar Rate Loans has been suspended
pursuant to Section 2.12, (b) any Lender has demanded compensation under Section
2.11 or 2.14, (c) any Lender shall fail to consent to an amendment or a waiver
which pursuant to the terms of Section 8.01 requires the consent of all Lenders
and with respect to which the Majority Lenders shall have granted their consent
or (d) any Lender is a Defaulting Lender, the Borrower shall have the right, if
no Default or Event of Default then exists, at the Borrower’s expense, to
replace such Lender (the “Replaced Lender”) with one or more Eligible
Assignee(s), (each, a “Replacement Lender”) acceptable to the Administrative
Agent; provided that:
 
 (i)      at the time of any replacement pursuant to this Section 8.12, the
Replacement Lenders shall enter into one or more Assignment and Assumption
Agreements, pursuant to which such Replacement Lenders shall acquire the
Commitments and outstanding Loans of the Replaced Lender and, in connection
therewith, shall pay to the Replaced Lender in respect thereof an amount equal
to the sum of (A) an amount equal to the principal of, and all accrued interest
on, all outstanding Loans of the Replaced Lender, (B) an amount equal to all
accrued and unpaid fees owing to the Replaced Lender and (C) an amount equal to
the amount which would be payable by the Borrower to the Replaced Lender
pursuant to Section 8.04(c) if the Borrower prepaid at the time of such
replacement all of the Loans of such Replaced Lender outstanding at such time;
and
 
 (ii)      all obligations of the Borrower owing to the Replaced Lender (other
than those specifically described in clause (i) above in respect of which the
assignment purchase price has been, or is concurrently being, paid) shall be
paid in full to such Replaced Lender concurrently with such replacement.
 
Upon (I) the execution of the respective Assignment and Assumption Agreements,
(II) the payment of amounts referred to in clauses (i) and (ii) above and (III)
if so requested by a Replacement Lender, delivery to such Replacement Lender of
the appropriate Note or Notes executed by the Borrower, each Replacement Lender
shall become a Lender hereunder and the Replaced Lender shall cease to
constitute a Lender hereunder.
 
61

--------------------------------------------------------------------------------



Section 8.13        Confidentiality. Each Lender agrees to hold all non-public
information obtained pursuant to the provisions of this Agreement in accordance
with its customary procedure for handling confidential information of this
nature and in accordance with safe and sound banking practices; provided that
nothing herein shall prevent any Lender from disclosing such information (i) to
any other Lender or to the Administrative Agent (or to CGMI), (ii) upon the
order of any court or administrative agency or otherwise to the extent required
by law, statute, rule, regulation or judicial process, (iii) to bank examiners
or upon the request or demand of any other regulatory agency or authority, (iv)
which had been publicly disclosed other than as a result of a disclosure by the
Administrative Agent or any Lender prohibited by this Agreement, (v) in
connection with any litigation to which any one or more of the Lenders or the
Administrative Agent is a party, or in connection with the exercise of any
remedy hereunder or under any Note, (vi) to such Lender’s or Administrative
Agent’s Affiliates and their respective agents, advisors, third-party service
providers, legal counsel and independent auditors and accountants and (vii)
subject to provisions substantially similar to those contained in this Section,
to (A) any actual or proposed participant or assignee (or any of its agents or
professional advisors) or (B) any actual or prospective counterparty (or its
advisors) to any securitization, swap or derivative transaction relating to the
Borrower and its Subsidiaries or to any credit insurance provider relating to
the Borrower and its obligations, and the obligations of the Borrower under this
Agreement to the extent they relate to such securitization, swap or derivative
transaction. In addition, the Administrative Agent and the Lenders may disclose
the existence of this Agreement and information about this Agreement to Moody’s
and S&P and other rating agencies and to market data collectors, similar service
providers to the lending industry and service providers to the Administrative
Agent and the Lenders in connection with the administration of this Agreement,
the other Loan Documents and the Commitments.
 
Section 8.14        No Fiduciary Relationship. The Administrative Agent, the
syndication agents, the documentation agents, each Lender and their respective
Affiliates may have economic interests that conflict with those of the Borrower
and/or its Affiliates. The Borrower acknowledges that none of the Administrative
Agent, any syndication agent, any documentation agent or any Lender (in their
respective capacities as such) has any fiduciary relationship with, or fiduciary
duty to, the Borrower arising out of or in connection with this Agreement or any
of the Notes, and the relationship between the Administrative Agent and the
Lenders (in such capacities), on the one hand, and the Borrower, on the other,
in connection herewith or therewith is solely that of creditor and debtor. This
Agreement does not create a joint venture among the parties.
 
Section 8.15        Patriot Act Notice. Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that, pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Patriot Act.
 
Section 8.16        Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
 
(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
 
(b)          the effects of any Bail-in Action on any such liability, including,
if applicable:
 
(i)      a reduction in full or in part or cancellation of any such liability;
 
(ii)      a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
62

--------------------------------------------------------------------------------



(iii)      the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
 
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
 
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
 
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
 
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
 
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
 
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
 
63

--------------------------------------------------------------------------------



Section 8.17        Waiver of Jury Trial. EACH OF THE BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE NOTES OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
 


[Signature pages follow.]
64

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 

 
BECTON, DICKINSON AND COMPANY
 
     
By
/s/ John E. Gallagher   
Name:
John E. Gallagher  
Title:
Senior Vice President, Corporate Finance, Controller and Treasurer

 
SIGNATURE PAGE TO TERM LOAN AGREEMENT

--------------------------------------------------------------------------------





 
CITIBANK, N.A.,
 
as Administrative Agent and a Lender
 
 
   
By:
/s/ Richard Rivera
   
Richard Rivera
   
Vice President

 
SIGNATURE PAGE TO TERM LOAN AGREEMENT

--------------------------------------------------------------------------------





 
Lenders
     
BNP Paribas
 
 
   
By:
/s/ Julien Pecoud-Bouvet
 
Name:
Julien Pecoud-Bouvet
 
Title:
Vice President




 
By:
/s/ Karim Remtoula
 
Name:
Karim Remtoula
 
Title:
Vice President



[Signature Page to Term Loan Agreement]

--------------------------------------------------------------------------------





 
Lenders
     
JPMORGAN CHASE BANK, N.A.
 
 
   
By:
/s/ Barry K. Bergman
 
Name:
Barry K. Bergman
 
Title:
Managing Director



[Signature Page to Term Loan Agreement]

--------------------------------------------------------------------------------





 
Lenders
     
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
 
 
   
By:
/s/ Brian McNany
 
Name:
Brian McNany
 
Title:
Director



[Signature Page to Term Loan Agreement]

--------------------------------------------------------------------------------





 
Lenders
     
THE BANK OF NOVA SCOTIA,
 
 
   
By:
/s/ Michelle C. Phillips
 
Name:
Michelle C. Phillips
 
Title:
Executive Head & Director



[Signature Page to Term Loan Agreement]

--------------------------------------------------------------------------------





 
Lenders
     
Barclays Bank PLC,
 
 
   
By:
/s/ Christopher Aitkin
 
Name:
Christopher Aitkin
 
Title:
Assistant Vice President



[Signature Page to Term Loan Agreement]

--------------------------------------------------------------------------------





 
MORGAN STANLEY BANK, N.A.
 
 
   
By:
/s/ Michael King
 
Name:
Michael King
 
Title:
Authorized Signatory



[Signature Page to Term Loan Agreement]

--------------------------------------------------------------------------------





 
MORGAN STANLEY SENIOR FUNDING, INC.
 
 
   
By:
/s/ Michael King
 
Name:
Michael King
 
Title:
Vice President



[Signature Page to Term Loan Agreement]

--------------------------------------------------------------------------------





 
Lenders
     
WELLS FARGO BANK, N.A.
 
 
   
By:
/s/ Joe Ellerbroek
 
Name:
Joe Ellerbroek
 
Title:
Vice President



[Signature Page to Term Loan Agreement]

--------------------------------------------------------------------------------





 
Intesa Sanpaolo S.p.A.
     
By:
/s/ William S. Denton
 
Name:
William S. Denton
 
Title:
Global Relationship Manager
       
By:
/s/ Francesco Di Mario
 
Name:
Francesco Di Mario
 
Title:
F.V.P. & Head of Credit



[Signature Page to Term Loan Agreement]

--------------------------------------------------------------------------------





 
U.S. Bank National Association
 
 
   
By:
/s/ Michael West
 
Name:
Michael West
 
Title:
Senior Vice President



[Signature Page to Term Loan Agreement]

--------------------------------------------------------------------------------





 
Lenders
     
Standard Chartered Bank
 
 
   
By:
/s/ Daniel Mattern
 
Name:
Daniel Mattern
 
Title:
Associate Director
Standard Chartered Bank



[Signature Page to Term Loan Agreement]

--------------------------------------------------------------------------------





 
Lenders
     
PNC BANK, National Association
 
 
   
By:
/s/ Michael A. Richards
 
Name:
Michael A. Richards
 
Title:
Senior Vice President



[Signature Page to Term Loan Agreement]

--------------------------------------------------------------------------------





 
Lenders
     
TD Bank,N.A.
 
 
   
By:
/s/ Steve Levi
 
Name:
Steve Levi
 
Title:
Senior Vice President



[Signature Page to Term Loan Agreement]

--------------------------------------------------------------------------------





 
Lenders
     
THE BANK OF NEW YORK MELLON
 
 
   
By:
/s/ Clifford A. Mull
 
Name:
Clifford A. Mull
 
Title:
First Vice President



[Signature Page to Term Loan Agreement]

--------------------------------------------------------------------------------





 
ING BANK, A BRANCH OF ING-DIBA AG
 
 
   
By:
/s/ Olga Borovikov
 
Name:
Olga Borovikov
 
Title:
Vice President
       
By:
/s/ Michael Hofmann
 
Name:
Michael Hofmann
 
Title:
Director



[Signature Page to Term Loan Agreement]

--------------------------------------------------------------------------------





 
Lenders
     
THE NORTHERN TRUST COMPANY
 
 
   
By:
/s/ Daniel Boote
 
Name:
Daniel Boote
 
Title:
Senior Vice President



[Signature Page to Term Loan Agreement]

--------------------------------------------------------------------------------





 
Bank of China, New York Branch
 
 
   
By:
/s/ Raymond Qiao
 
Name:
Raymond Qiao
 
Title:
Chief Lending Officer



[Signature Page to Term Loan Agreement]

--------------------------------------------------------------------------------





 
Lenders
     
The Bank of East Asia, Ltd., New York Branch
 
 
   
By:
/s/ James Hua
 
Name:
James Hua
 
Title:
SVP
       
By:
/s/ Kitty Sin
 
Name:
Kitty Sin
 
Title:
SVP



[Signature Page to Term Loan Agreement]

--------------------------------------------------------------------------------





 
Lenders
     
Metropolitan Life Insurance Company,
 
 
   
By:
/s/ Steven R. Bruno
 
Name:
Steven R. Bruno
 
Title:
Director

[Signature Page to Term Loan Agreement]

--------------------------------------------------------------------------------



SCHEDULE I
 
Pricing Schedule
 
Borrower’s Rating
Level Period
(Moody’s or S&P)
Applicable Margin
Base Rate Loans
Eurodollar Rate Loans
Level 1 Period
12.5 bps
112.5 bps
Level 2 Period
25.0 bps
125.0 bps
Level 3 Period
50.0 bps
150.0 bps
Level 4 Period
75.0 bps
175.0 bps
Level 5 Period
100.0 bps
200.0 bps




--------------------------------------------------------------------------------



SCHEDULE II
 
Commitments
 
Lender
 
Commitment
 
Citibank, N.A.
$200,000,000
BNP Paribas
$200,000,000
JPMorgan Chase Bank, N.A.
$200,000,000
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$200,000,000
The Bank of Nova Scotia
$175,000,000
Barclays Bank PLC
$155,000,000
Morgan Stanley Bank, N.A.
$85,000,000
Morgan Stanley Senior Funding, Inc.
$70,000,000
Wells Fargo Bank, N.A.
$155,000,000
Intesa Sanpaolo S.p.A.
$110,000,000
U.S. Bank National Association
$110,000,000
Standard Chartered Bank
$110,000,000
PNC Bank, National Association
$110,000,000
TD Bank, N.A.
$110,000,000
The Bank of New York Mellon
$70,000,000
ING Bank, a Branch of ING-DiBa AG
$70,000,000
The Northern Trust Company
$30,000,000
Bank of China, New York Branch
$30,000,000
The Bank of East Asia, Ltd., New York Branch
$30,000,000
Metropolitan Life Insurance Company
$30,000,000
Total
$2,250,000,000




--------------------------------------------------------------------------------



SCHEDULE III
 
Subsidiary Indebtedness
 
 
 
 
 
 
 
 
($ Millions)
 
 
 
 
 
 
 
 
 
 
 
 
 
Subsidiary
 
Debt Instrument
 
Maturity
 
Amount
CareFusion Corporation
 
Senior Note
 
May 2017
 
 $             7
CareFusion Corporation
 
Senior Note
 
August 2019
 
 $           38
CareFusion Corporation
 
Senior Note
 
March 2023
 
 $             6
CareFusion Corporation
 
Senior Note
 
May 2024
 
 $             3
CareFusion Corporation
 
Capital Lease
 
September 2017
 
 $             1
Becton Dickinson Rowa Germany GmbH
 
Bank loans
 
September 2020
 
 $             4
 
 
 
 
 
 
 
 
 
 
 
 
 
 




--------------------------------------------------------------------------------



EXHIBIT A


Form of Note


U.S.$_________
Dated [___], 201_



FOR VALUE RECEIVED, the undersigned, BECTON, DICKINSON AND COMPANY, a New Jersey
corporation (the “Borrower”), HEREBY PROMISES TO PAY to of _________________ or
its registered assigns (the “Lender”) for the account of its Applicable Lending
Office (as defined in the Term Loan Agreement referred to below) on the earlier
of the Commitment Termination Date (as so defined) applicable to the Lender and
the Termination Date (as so defined) the principal sum of U.S.$[amount of the
Lender’s Commitment in figures] or, if less, the aggregate principal amount of
the Loans (as defined below) made by the Lender to the Borrower pursuant to the
Term Loan Agreement then outstanding.


The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates, and payable at such times, as are specified in the Term
Loan Agreement.


Both principal and interest in respect of each Loan are payable in lawful money
of the United States of America to Citibank, N.A., as Administrative Agent, at
1615 Brett Road, Building #3, New Castle, DE 19720, in same day funds. Each Loan
made by the Lender to the Borrower pursuant to the Term Loan Agreement, and all
payments made on account of principal thereof, shall be recorded by the Lender
and, prior to any transfer hereof, endorsed on the grid attached hereto which is
part of this Promissory Note; provided that the failure of the Lender to make
any such recordation or endorsement shall not affect the obligations of the
Borrower hereunder or under the Term Loan Agreement.


This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Three-Year Term Loan Agreement dated as of May 12, 2017 (the
“Term Loan Agreement”) among the Borrower, the Lender and certain other banks
parties thereto and Citibank, N.A., as Administrative Agent for the Lender and
such other banks. The Term Loan Agreement, among other things, (i) provides for
the making of Loans (the “Loans”) by the Lender to the Borrower from time to
time in an aggregate amount not to exceed at any time outstanding the Dollar
amount first above mentioned, the indebtedness of the Borrower resulting from
each such Loan being evidenced by this Promissory Note and (ii) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments on account of principal hereof prior to
the maturity hereof upon the terms and conditions therein specified.


The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.


This Promissory Note shall be governed by, and construed in accordance with, the
law of the State of New York, United States.


Exhibit A-1

--------------------------------------------------------------------------------



BECTON, DICKINSON AND COMPANY 
 
By
   
Name:
     
Title:
   

Exhibit A-2

--------------------------------------------------------------------------------

LOANS AND PAYMENTS OF PRINCIPAL


Date
 
Amount of Loan
 
Amount of Principal Paid or Prepaid
 
Unpaid of Principal Balance
 
Notation Made By



Exhibit A-3

--------------------------------------------------------------------------------



EXHIBIT B


Form of Notice of Borrowing


Citibank, N.A., as Administrative
Agent for the Lenders party
to the Term Loan Agreement
referred to below
1615 Brett Road, Building #3
New Castle, DE 19720
Attention: Agency Operations


[Date]


Ladies and Gentlemen:


The undersigned, Becton, Dickinson and Company, refers to the Three-Year Term
Loan Agreement, dated as of May 12, 2017 (the “Term Loan Agreement”, the terms
defined therein being used herein as therein defined), among the undersigned,
certain Lenders parties thereto and Citibank, N.A., as Administrative Agent for
said Lenders, and hereby gives you notice, irrevocably, pursuant to Section 2.02
of the Term Loan Agreement that the undersigned hereby requests a Borrowing
under the Term Loan Agreement, and in that connection sets forth below the
information relating to such Borrowing (the “Proposed Borrowing”) as required by
Section 2.02(a) of the Term Loan Agreement:


(i)
The Business Day of the Proposed Borrowing is ___________ __, _____.1



(ii)
The Type of Loans comprising the Proposed Borrowing is [Base Rate Loans]
[Eurocurrency Rate Loans].



(iii)
The aggregate amount of the Proposed Borrowing is [$__________].



(iv)
[The initial Interest Period for each Loan made as part of the Proposed
Borrowing is ______ month[s]].2



The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:


(A)
the Acquisition Representations and the Specified Representations pursuant to
Section 3.02(g) are true and correct in all material respects (except to the
extent already qualified by materiality or material adverse effect); and



--------------------------------------------------------------------------------

1 Each Loan shall be made on notice, given not later than 3:00 P.M. (New York
City time) on the third Business Day prior to the requested date of the proposed
Loan (in case of a Loan consisting of Eurodollar Rate Loans), given not later
than 11:00 A.M. (New York City time) on the requested Business Day of the
proposed Loan (in the case of a Loan consisting of Base Rate Loans), by the
Borrower to the Administrative Agent, which shall give to each Lender prompt
notice thereof by fax (or transmission by other electronic communication).
2 For Eurodollar Rate Loans only, Interest Periods can have a duration of one,
two, three or six months.
Exhibit B-1

--------------------------------------------------------------------------------



(B)
there does not exist any Default or Event of Default, in each case, pursuant to
Sections 6.01(a), 6.01(c) (to the extent arising from a breach of Section
5.01(a)(i), 5.01(h), 5.02(a) or 5.02(b)), 6.01(d) (solely with respect to any
Debt of the Borrower or any of its Subsidiaries that is outstanding in a
principal amount in excess of $250,000,000 in the aggregate) or 6.01(e).



Very truly yours,
           
BECTON, DICKINSON AND COMPANY 
         
By
      
Name:
     
Title:
   

Exhibit B-2

--------------------------------------------------------------------------------



EXHIBIT C


Form of Assignment and Assumption


CUSIP Number:


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1  Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Term Loan Agreement identified below (as amended, the “Term Loan
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Term Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Term Loan Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the Term Loan Agreement (including without limitation any guarantees
included in respect thereof), and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Term Loan Agreement, any other documents
or instruments delivered pursuant thereto or the loan transactions governed
thereby or in any way based on or related to any of the foregoing, including,
but not limited to, contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.



--------------------------------------------------------------------------------

1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
3 Select as appropriate.
4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.
Exhibit C-1

--------------------------------------------------------------------------------



1.
Assignor[s]:
                   
2.
Assignee[s]:
             
[Assignee is an [Affiliate] of [identify Lender]
       
3.
Borrower:
 
Becton, Dickinson and Company
       
4.
Administrative Agent:
 
Citibank, N.A., as the administrative agent under the Credit Agreement
               
5.
Term Loan Agreement:
 
The Three-Year Term Loan Agreement dated as of May May 12, 2017, among Becton,
Dickinson and Company, the Lenders parties thereto, Citibank, N.A., as
Administrative Agent, and the other agents parties thereto
       
6.
Assigned Interest[s]:
   



Assignor[s]5
Assignee[s]6
Aggregate Amount of Commitment/Loans for all Lenders7
Amount of Commitment/Loans Assigned8
Percentage Assigned of Commitment/Loans9
CUSIP Number
   
$
$
%
     
$
$
%
     
$
$
%
 





[7.          Trade Date: ______________]


[Page break]








 Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]



--------------------------------------------------------------------------------

5 List each Assignor, as appropriate.
6 List each Assignee, as appropriate.
7 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
8 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
9 To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.
Exhibit C-2

--------------------------------------------------------------------------------



The terms set forth in this Assignment and Assumption are hereby agreed to:



 
ASSIGNOR[S]10 
 
[NAME OF ASSIGNOR] 
             
By:
     
Title:
       
[NAME OF ASSIGNOR]
             
By:
     
Title:
       
ASSIGNEE[S]11
 
[NAME OF ASSIGNEE]
             
By:
     
Title:
       
[NAME OF ASSIGNEE] 
             
By:
     
Title:



[Consented to and]12 Accepted:
       
[NAME OF ADMINISTRATIVE AGENT], as
 
Administrative Agent
       
By:
     
Title:
 






--------------------------------------------------------------------------------

10 Add additional signature blocks as needed.
11 Add additional signature blocks as needed.
12 To be added only if the consent of the Administrative Agent is required by
the terms of the Term Loan Agreement.
Exhibit C-3

--------------------------------------------------------------------------------



[Consented to:]13 
         
[NAME OF RELEVANT PARTY]  
         
By:
      
Title:
   



--------------------------------------------------------------------------------

13 To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Term Loan Agreement.
Exhibit C-4

--------------------------------------------------------------------------------

ANNEX 1


THREE-YEAR TERM LOAN AGREEMENT


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1. Representations and Warranties.


1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is not a Defaulting
Lender; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Term Loan
Agreement or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document, or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.


1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Term Loan Agreement, (ii)
it meets all the requirements to be an assignee under Section 8.07 of the Term
Loan Agreement (subject to such consents, if any, as may be required
thereunder), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Term Loan Agreement as a Lender thereunder and, to the extent
of [the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Term Loan Agreement, and has received or has been accorded the opportunity
to receive copies of the most recent financial statements delivered pursuant to
Section 5.01(g) thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender attached to
the Assignment and Assumption is any documentation required to be delivered by
it pursuant to the terms of the Term Loan Agreement, duly completed and executed
by [the][such] Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, [the][any] Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.


Exhibit C-5

--------------------------------------------------------------------------------



2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date. The Assignor[s] and the Assignee[s] shall make all appropriate adjustments
in payments by the Administrative Agent for periods prior to the Effective Date
or with respect to the making of this assignment directly between themselves.


3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.
Exhibit C-6

--------------------------------------------------------------------------------



EXHIBIT D


Form of Solvency Certificate


SOLVENCY CERTIFICATE
of
BECTON, DICKINSON AND COMPANY
AND ITS SUBSIDIARIES


Pursuant to Section 3.02(i)(ii) of the Three-Year Term Loan Agreement (the “Term
Loan Agreement”), dated as of May 12, 2017, among Becton, Dickinson and Company
(the “Company”), certain Lenders party thereto and Citibank, N.A., as
Administrative Agent, the undersigned hereby certifies, solely in such
undersigned’s capacity as chief financial officer of the Company, and not
individually, as follows:


As of the date hereof, after giving effect to the consummation of the
Transactions, including the making of the Loans under the Term Loan Agreement,
and after giving effect to the application of the proceeds of such indebtedness:



a.
the fair value of the assets of the Company and its subsidiaries, on a
consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise;




b.
the present fair saleable value of the property of the Company and its
subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured;




c.
the Company and its subsidiaries, on a consolidated basis, are able to pay their
debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured; and




d.
the Company and its subsidiaries, on a consolidated basis, are not engaged in,
and are not about to engage in, business for which they have unreasonably small
capital.



For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.


[Signature Page Follows]
Exhibit D-1

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Certificate in such
undersigned’s capacity as chief financial officer of the Company, on behalf of
the Company, and not individually, as of the date first stated above.



 
BECTON, DICKINSON AND COMPANY 
             
By:
   
Name:
   
Title:
 



Exhibit D-2

--------------------------------------------------------------------------------



EXHIBIT E-1


Form of U.S. Tax Compliance Certificate


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Three-Year Term Loan Agreement dated as of May
12, 2017 (as amended, supplemented or otherwise modified from time to time, the
“Term Loan Agreement”), among Becton, Dickinson and Company, a New Jersey
corporation, the Lenders parties thereto and Citibank, N.A., as Administrative
Agent for the Lenders.


Pursuant to the provisions of Section 2.14 of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loans(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrower
and the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.


 [NAME OF LENDER]
       
By:
     
Name:
   
Title:
 



Date: ________ __, 20[ ]


Exhibit E-1-1

--------------------------------------------------------------------------------



EXHIBIT E-2


Form of U.S. Tax Compliance Certificate


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Three-Year Term Loan Agreement dated as of May
12, 2017 (as amended, supplemented or otherwise modified from time to time, the
“Term Loan Agreement”), among Becton, Dickinson and Company, a New Jersey
corporation, the Lenders parties thereto and Citibank, N.A., as Administrative
Agent for the Lenders.


Pursuant to the provisions of Section 2.14 of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.


 [NAME OF PARTICIPANT]
       
By:
     
Name:
   
Title:
 



Date: ________ __, 20[ ]


Exhibit E-2-1

--------------------------------------------------------------------------------



EXHIBIT E-3


Form of U.S. Tax Compliance Certificate


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Three-Year Term Loan Agreement dated as of May
12, 2017 (as amended, supplemented or otherwise modified from time to time, the
“Term Loan Agreement”), among Becton, Dickinson and Company, a New Jersey
corporation, the Lenders parties thereto and Citibank, N.A., as Administrative
Agent for the Lenders.


Pursuant to the provisions of Section 2.14 of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E or
W-8BEN, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN-E or W-8BEN, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.


[NAME OF PARTICIPANT]
             
By:
     
Name:
   
Title:
 



Date: ________ __, 20[ ]
Exhibit E-3-1

--------------------------------------------------------------------------------





EXHIBIT E-4


Form of U.S. Tax Compliance Certificate


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Three-Year Term Loan Agreement dated as of May
12, 2017 (as amended, supplemented or otherwise modified from time to time, the
“Term Loan Agreement”), among Becton, Dickinson and Company, a New Jersey
corporation, the Lenders parties thereto and Citibank, N.A., as Administrative
Agent for the Lenders.


Pursuant to the provisions of Section 2.14 of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Term
Loan Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E or W-8BEN, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN-E or W-8BEN, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.


[NAME OF LENDER]
       
By:
     
Name:
   
Title:
 



Date: ________ __, 20[ ]



Exhibit E-4-1

--------------------------------------------------------------------------------